ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
         (COSTA RICA v. NICARAGUA)

                     AND


LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
         (COSTA RICA v. NICARAGUA)


        JUDGMENT OF 2 FEBRUARY 2018




               2018
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
         (COSTA RICA c. NICARAGUA)

                     ET


FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
         (COSTA RICA c. NICARAGUA)


          ARRÊT DU 2 FÉVRIER 2018

                             Oﬃcial citation :
                Maritime Delimitation in the Caribbean Sea
   and the Pacific Ocean (Costa Rica v. Nicaragua) and Land Boundary
     in the Northern Part of Isla Portillos (Costa Rica v. Nicaragua),
                   Judgment, I.C.J. Reports 2018, p. 139




                         Mode oﬃciel de citation :
              Délimitation maritime dans la mer des Caraïbes
   et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière terrestre
  dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua),
                      arrêt, C.I.J. Recueil 2018, p. 139




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157332-9
                                              No de vente:   1134

                                  2 FEBRUARY 2018

                                    JUDGMENT




   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
      (COSTA RICA v. NICARAGUA)

                 AND

LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
      (COSTA RICA v. NICARAGUA)




 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
      (COSTA RICA c. NICARAGUA)

                 ET

FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
      (COSTA RICA c. NICARAGUA)




                                  2 FÉVRIER 2018

                                     ARRÊT

139



                           TABLE OF CONTENTS

                                                                     Paragraphs

Chronology of the Procedure                                               1-44
    I. Jurisdiction of the Court                                         45-46
II. General Background                                                   47-58
    A. Geography                                                         47-50
    B. Historical context                                                51-56
    C. Delimitations already eﬀected in the Caribbean Sea and the
       Paciﬁc Ocean                                                      57-58
III. Land Boundary in the Northern Part of Isla Portillos                59-78

      A. Issues concerning territorial sovereignty                       59-73
      B. Alleged violations of Costa Rica’s sovereignty                  74-78
IV. Maritime Delimitation in the Caribbean Sea                          79-166
    A. Starting-point of the maritime delimitation                       80-89
    B. Delimitation of the territorial sea                              90-106
    C. Delimitation of the exclusive economic zone and the conti-
       nental shelf                                                    107-166
       (a) Relevant coasts and relevant area                           108-122
            (i) Relevant coasts                                        108-114
           (ii) Relevant area                                          115-122
       (b) Relevance of bilateral treaties and judgments involving
           third States                                                123-134
       (c) Provisional equidistance line                               135-145
       (d) Adjustment to the provisional equidistance line             146-158
       (e) Disproportionality test                                     159-166
V. Maritime Delimitation in the Pacific Ocean                          167-204
   A. Starting-point of the maritime delimitation                          169
   B. Delimitation of the territorial sea                              170-175
   C. Delimitation of the exclusive economic zone and the conti-
      nental shelf                                                     176-204
      (a) Relevant coasts and relevant area                            177-185
           (i) Relevant coasts                                         177-181
          (ii) Relevant area                                           182-185
      (b) Provisional equidistance line                                186-189
      (c) Adjustment to the provisional equidistance line              190-201
      (d) Disproportionality test                                      202-204
Operative Clause                                                           205


4

              140




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2018
      2018
  2 February
 General List                                   2 February 2018
Nos. 157 and 165

                     MARITIME DELIMITATION IN THE
                  CARIBBEAN SEA AND THE PACIFIC OCEAN
                                      (COSTA RICA v. NICARAGUA)

                                                     and

              LAND BOUNDARY IN THE NORTHERN PART
                       OF ISLA PORTILLOS
                                      (COSTA RICA v. NICARAGUA)




                   Jurisdiction of the Court.

                                                     * *
                 General background.
                 Geography — Land boundary between Parties spanning Central American
              isthmus — Isla Portillos, San Juan River and Harbor Head Lagoon — Features
              off the Caribbean coast — Description of Pacific coast.
                 Historical context — 1858 Treaty of Limits — Cleveland Award — Alexander
              Awards — Starting segment of land boundary in first Alexander Award — Geo-
              morphological changes — Court’s finding on sovereignty in 2015 Judgment —
              Negotiations between the Parties concerning maritime delimitations.

                 Maritime delimitations in the Caribbean Sea and Pacific Ocean — 1980 delim-
              itation treaty between Costa Rica and Panama — 1977 delimitation treaty between
              Costa Rica and Colombia, not ratified by Costa Rica — Court’s 2007 Judgment
              concerning Nicaraguan maritime boundary with Honduras — Court’s 2012 Judg-
              ment concerning Nicaraguan maritime boundary with Colombia — 1976 delimita-
              tion treaty between Colombia and Panama.

                                                     * *

              5

141     maritime delimitation and land boundary (judgment)

   Land boundary in the northern part of Isla Portillos.
   Issues concerning territorial sovereignty.
   Principle of res judicata — Paragraphs 69-70 of the Court’s 2015 Judgment —
Question of sovereignty over coast of northern part of Isla Portillos expressly
excluded — Issue thus not res judicata — Nicaragua’s claim concerning sover-
eignty admissible.

   2015 Judgment finding territory under Costa Rican sovereignty extends to right
bank of San Juan River at its mouth — Uncertainties about configuration of coast
of Isla Portillos in 2015 — Assessment of Court-appointed experts — No longer
any water channel connecting San Juan River and Harbor Head Lagoon —
Costa Rica has sovereignty over whole of Isla Portillos except enclave of Harbor
Head Lagoon and sandbar separating it from sea, over which Nicaragua has sov-
ereignty — Starting-point of land boundary currently at end of sandspit at mouth
of San Juan River — Extent of sandbar as measured by experts — Course of land
boundary for enclave of Harbor Head Lagoon.




                                        *

   Alleged violations of Costa Rica’s sovereignty — Military camp not on sandbar
appertaining to Nicaragua — Installation of military camp violated Costa Rica’s
sovereignty — Camp must be removed from Costa Rican territory — No breach
of 2015 Judgment — Declaration of breach of sovereignty and order to remove
camp constitute appropriate reparation.


                                       * *

   Maritime delimitation in the Caribbean Sea.
   Starting-point — Divergent views of the Parties — Instability of the coastline
near mouth of River — Impossibility to identify on sandspit a fixed starting-point
for maritime delimitation — Use of fixed point at sea — Mobile line connecting
fixed point to coast — Coastal recession as prevailing phenomenon — Two nauti-
cal miles appropriate distance from coast for fixed point.


                                        *

   Delimitation of the territorial sea — Two-stage procedure — First stage, con-
struction of provisional median line — Only base points on natural coast and solid
land used — Second stage, consideration whether special circumstances justify
adjustment of median line — Concavity/convexity of coast near starting-point not
a special circumstance — Instability and narrowness of sandspit at mouth of river
is a special circumstance — Appropriateness of mobile line between fixed point at
sea and point on solid land on Costa Rican coast closest to mouth of river — Pres-
ent location of mobile line — Instability of sandbar separating Harbor Head
Lagoon from sea is a special circumstance — Delimitation of territorial sea will

6

142     maritime delimitation and land boundary (judgment)

not take into account any entitlement which might result from enclave of Harbor
Head Lagoon — Course of delimitation line in territorial sea.



                                         *
   Delimitation of the exclusive economic zone and continental shelf.
   Relevant coasts — Entire mainland coast of Costa Rica relevant — Mainland
coast of Nicaragua up to Punta Gorda (north) relevant — Coasts of Corn Islands
that do not face north also relevant — Coasts of Cayos de Perlas not relevant —
Coastal lengths measured according to natural configuration.

   Relevant area — Limits of relevant area in the north — Claims of third States
in the south.
   Relevance of bilateral treaties and judgments involving third States —
1976 Treaty between Panama and Colombia not relevant between the Parties —
With regard to 1977 Treaty between Costa Rica and Colombia, any possible
renunciation of maritime entitlements by Costa Rica not shown to be renunciation
in favour of other States.
   Methodology of delimitation of the exclusive economic zone and continental
shelf in three stages — First stage, construction of provisional equidistance line —
Second stage, determination whether relevant circumstances justify adjustment
of equidistance line — Third stage, verification of absence of marked dispropor-
tionality.
   Provisional equidistance line — Determination of base points — Natural coast
and solid land used for base points — Base points on Corn Islands — Base points
on Paxaro Bovo and Palmenta Cays — Line without prejudice to any claims of
third States — Course of provisional equidistance line.

   Adjustment to provisional equidistance line — Corn Islands given half effect —
Concavity/convexity of coast near Punta de Castilla not a relevant circumstance —
Overall concavity of Costa Rica’s coast not a relevant circumstance — No signifi-
cant cut-off of Costa Rica’s projections once half effect given to Corn
Islands — Course of adjusted equidistance line — Line without prejudice to any
claims of third States — Adoption of simplified line on the basis of most significant
turning points — Course of simplified line.

   Disproportionality test — No need to achieve strict proportionality — Impos-
sible to calculate relevant area precisely due to potential claims of third States —
Approximate calculation sufficient to test for gross disproportion — Calculation
based on notional extension of Costa Rica-Panama boundary — No disproportion-
ality such as to create an inequitable result.


                                        **
  Maritime delimitation in the Pacific Ocean.
  Starting-point — Parties agreement to use midpoint of closing line of Salinas
Bay — Precise co-ordinates of that point.

                                         *

7

143     maritime delimitation and land boundary (judgment)

   Delimitation of the territorial sea — Parties agree on base points for construc-
tion of provisional median line — Court adopts base points selected by Parties —
Santa Elena Peninsula not a special circumstance justifying adjustment of median
line — Course of delimitation line in territorial sea.

                                        *
   Delimitation of the exclusive economic zone and continental shelf.
   Relevant coasts — Relevant coasts of both Parties identified using straight
lines — Entire Nicaraguan coast relevant — Costa Rican coast running along
straight lines connecting Punta Zacate, Punta Santa Elena, Cabo Velas,
Punta Guiones and Cabo Blanco relevant —Costa Rican coast running along
straight lines connecting Punta Herradura, Osa Peninsula, Punta Llorona and
Punta Salsipuedes also relevant — Coasts of Nicoya Gulf not relevant — Coastal
lengths measured along straight lines.
   Relevant area — Limits of relevant area in north — Limits of relevant area in
west and south.
   Provisional equidistance line — Parties agree on base points — Court adopts
base points selected by Parties — Course of provisional equidistance line.

   Adjustment to provisional equidistance line — Santa Elena Peninsula given half
effect — Nicoya Peninsula not a relevant circumstance justifying adjustment —
Course of adjusted equidistance line — Adoption of simplified line on the basis of
most significant turning points — Course of simplified line.

   Disproportionality test — No disproportionality such as to create an inequitable
result.


                                 JUDGMENT

Present: President Abraham ; Vice-President Yusuf ; Judges Owada, Tomka,
         Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ; Judges
         ad hoc Simma, Al-Khasawneh ; Registrar Couvreur.



   In the case concerning maritime delimitation in the Caribbean Sea and the
Paciﬁc Ocean, and in the joined case (see paragraph 29 below) concerning the
land boundary in the northern part of Isla Portillos,
    between
the Republic of Costa Rica,
represented by
  H.E. Mr. Manuel A. González Sanz, Minister for Foreign Aﬀairs and Wor-
     ship ;
  H.E. Mr. Edgar Ugalde Alvarez, Ambassador on Special Mission,
  as Agent ;

8

144       maritime delimitation and land boundary (judgment)

    H.E. Mr. Sergio Ugalde, Ambassador of Costa Rica to the Kingdom of the
       Netherlands, Member of the Permanent Court of Arbitration,
    as Co-Agent, Counsel and Advocate ;
    Mr. Marcelo Kohen, Professor of International Law at the Graduate
       Institute of International and Development Studies, Geneva, member and
       Secretary-General of the Institut de droit international,
    Mr. Samuel Wordsworth, Q.C., member of the English Bar, member of the
       Paris Bar, Essex Court Chambers,
    Mr. Coalter G. Lathrop, member of the North Carolina Bar, Sovereign Geo-
       graphic,
    Mr. Arnoldo Brenes, member of the Costa Rican Bar, Senior Adviser to the
       Ministry of Foreign Aﬀairs and Worship,
    Ms Kate Parlett, member of the English Bar, 20 Essex Street,
    Ms Katherine Del Mar, member of the English Bar, 4 New Square, Lincoln’s
       Inn,
    as Counsel and Advocates ;
    Mr. Simon Olleson, member of the English Bar, Three Stone,
    as Counsel ;
    Mr. Ricardo Otarola, Adviser to the Ministry of Foreign Aﬀairs and Wor-
       ship,
    Ms Ana Patricia Villalobos, chargé d’aﬀaires, Embassy of Costa Rica to Ven-
       ezuela,
    Ms Alejandra González, Minister Counsellor and Consul General of
       Costa Rica in the Kingdom of the Netherlands,
    Mr. Christian Kandler, Minister Counsellor at the Costa Rican Embassy in
       the Kingdom of the Netherlands,
    Mr. Najib Messihi, Ph.D. candidate, Graduate Institute of International and
       Development Studies, Geneva,
    as Assistant Counsel ;
    Ms Ericka Araya, administrative assistant at the Embassy of Costa Rica in
       the Kingdom of the Netherlands,
    as Assistant,
    and
the Republic of Nicaragua,
represented by
  H.E. Mr. Carlos José Argüello Gómez, Ambassador of Nicaragua to the
     Kingdom of the Netherlands, member of the International Law Commis-
     sion,
  as Agent and Counsel ;
  Mr. Vaughan Lowe, Q.C., member of the English Bar, Essex Court Cham-
     bers, Emeritus Professor of International Law, Oxford University, member
     of the Institut de droit international,
  Mr. Lawrence H. Martin, Attorney at Law, Foley Hoag LLP, member of the
     Bars of the United States Supreme Court, the District of Columbia and the
     Commonwealth of Massachusetts,
  Mr. Alex Oude Elferink, Director, Netherlands Institute for the Law of the
     Sea, Professor of International Law of the Sea, Utrecht University,

9

145    maritime delimitation and land boundary (judgment)

  Mr. Paul Reichler, Attorney at Law, Foley Hoag LLP, member of the Bars
     of the United States Supreme Court and the District of Columbia,
  Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
     Autónoma de Madrid, member of the Institut de droit international,
  Mr. Benjamin Samson, Ph.D. candidate, Centre de droit international de
     Nanterre (CEDIN), University Paris Nanterre, Visiting Scholar, George
     Washington University Law School,
  as Counsel and Advocates ;
  Mr. Alain Pellet, Emeritus Professor at the University Paris Nanterre, former
     member and former Chairman of the International Law Commission,
     member of the Institut de droit international,
  Mr. Walner Molina Pérez, Juridical Adviser, Ministry of Foreign Aﬀairs,

  Mr. Julio César Saborio, Juridical Adviser, Ministry of Foreign Aﬀairs,

  Ms Tania Elena Pacheco Blandino, Juridical Adviser, Ministry of Foreign
   Aﬀairs,
  Mr. Edgardo Sobenes Obregon, Counsellor, Embassy of Nicaragua in the
   Kingdom of the Netherlands,
  Ms Claudia Loza Obregon, Legal Adviser, Ministry of Foreign Aﬀairs,

  Mr. Yuri Parkhomenko, Attorney at Law, Foley Hoag LLP,
  as Counsel ;
  Ms Gimena González, Researcher in public international law,
  Ms Ilona Tan, Legal Intern, Foley Hoag LLP,
  as Legal Assistants ;
  Mr. Robin Cleverly, M.A., D.Phil, C.Geol, FGS, Law of the Sea Consultant,
     Marbdy Consulting Ltd,
  Ms Victoria Leader, Geographical and Technical Consultant,
  as Scientiﬁc and Technical Advisers ;
  Ms Sherly Noguera de Argüello, Consul General and Minister Counsellor of
     the Republic of Nicaragua in the Kingdom of the Netherlands,
  as Administrator,


  The Court,
  composed as above,
  after deliberation,
  delivers the following Judgment :
   1. By an Application ﬁled in the Registry of the Court on 25 February 2014,
the Republic of Costa Rica (hereinafter “Costa Rica”) instituted proceedings
against the Republic of Nicaragua (hereinafter “Nicaragua”) with regard to a
dispute concerning the “establishment of single maritime boundaries between
the two States in the Caribbean Sea and the Paciﬁc Ocean, respectively, delimit-
ing all the maritime areas appertaining to each of them, in accordance with the
applicable rules and principles of international law” (hereinafter the “case con-
cerning Maritime Delimitation”).

10

146     maritime delimitation and land boundary (judgment)

   2. In its Application, Costa Rica seeks to found the jurisdiction of the Court
on the declaration it made on 20 February 1973 under Article 36, paragraph 2,
of the Statute of the Court, as well as on the declaration which Nicaragua made
on 24 September 1929 (and amended on 23 October 2001) under Article 36 of
the Statute of the Permanent Court of International Justice and which is deemed,
pursuant to Article 36, paragraph 5, of the Statute of the present Court, for the
period which it still has to run, to be acceptance of the compulsory jurisdiction
of this Court. Costa Rica further invokes as a basis for the Court’s jurisdiction
Article XXXI of the American Treaty on Paciﬁc Settlement adopted at Bogotá
on 30 April 1948 (hereinafter the “Pact of Bogotá”).
   3. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
communicated a signed copy of the Application forthwith to the Government of
Nicaragua; and, under paragraph 3 of that Article, all States entitled to appear
before the Court were notiﬁed of the ﬁling of the Application.
   4. Pursuant to the instructions of the Court under Article 43 of its Rules,
the Registrar addressed to States parties to the United Nations Convention
on the Law of the Sea of 10 December 1982 (hereinafter “UNCLOS”) the
notiﬁcations provided for in Article 63, paragraph 1, of the Statute. The Regis-
trar also addressed the notiﬁcation provided for in Article 43, paragraph 2, of
the Rules of Court to the European Union, which is also party to the said
Convention, asking whether it intended to submit any observations under that
provision.
   5. Since the Court included upon the Bench no judge of the nationality of
either Party, each of them availed itself of its right under Article 31, paragraph 3,
of the Statute to choose a judge ad hoc in the case. Costa Rica chose
Mr. Bruno Simma and Nicaragua chose Mr. Awn Shawkat Al-Khasawneh.

   6. By an Order dated 1 April 2014, the Court ﬁxed 3 February 2015 and
8 December 2015 as the respective time-limits for the ﬁling of a Memorial by
Costa Rica and a Counter-Memorial by Nicaragua. The Memorial and the
Counter-Memorial were ﬁled within the time-limits thus ﬁxed.
   7. By letter dated 3 February 2015 and received in the Registry on 5 Febru-
ary 2015, the Government of the Republic of Colombia, referring to Article 53,
paragraph 1, of the Rules of Court, made a request to be furnished with copies
of the pleadings and documents annexed in the case. After consulting the Parties
in accordance with that same provision, the President of the Court decided to
grant that request. By letters dated 30 March 2015, the Registrar duly commu-
nicated that decision to the Government of Colombia and to the Parties.
   By letter dated 5 August 2015, received in the Registry on 7 August 2015, the
Government of the Republic of Panama, referring to Article 53, paragraph 1, of
the Rules of Court, in turn made a request to be furnished with copies of the
pleadings and documents annexed in the case. After consulting the Parties in
accordance with that same provision, the President of the Court decided to
grant that request. By letters dated 26 August 2015, the Registrar duly commu-
nicated that decision to the Government of Panama and to the Parties.
   8. At a meeting held by the President with the representatives of the Parties
on 28 January 2016, the Parties agreed that it was not necessary to ﬁle a Reply
and a Rejoinder.
   9. By letters dated 26 February 2016, the Registrar informed the Parties that
the Court, in accordance with Article 54, paragraph 1, of the Rules of Court,
had ﬁxed 5 December 2016 as the date for the opening of the oral proceedings
in the case.

11

147     maritime delimitation and land boundary (judgment)

   10. By letters dated 13 April 2016, the Registrar informed the Parties, pursu-
ant to Article 67, paragraph 1, of the Rules of Court, that the Court was consid-
ering arranging for an expert opinion entrusted to one or several experts.
The experts would be asked to collect, by conducting a site visit, all the factual
elements capable of allowing for the determination of the starting-point of
the maritime boundary between the Parties in the Caribbean Sea, in particular
elements relating to the state of the coast between the point located on the right
bank of the San Juan River at its mouth and the land point closest to
Punta de Castilla, as those two points could be identiﬁed at the time of that
visit. The Parties were further informed that the Court had ﬁxed 3 May 2016 as
the time-limit within which they might present their positions with respect to
any such appointment, in particular their views on the subject of the expert
opinion, the number and mode of appointment of the experts, and the proce-
dure to be followed. They were also advised that any comments that either Party
might wish to make on the reply of the other Party should be furnished by
13 May 2016 at the latest.
   11. By letter dated 3 May 2016, Costa Rica welcomed the exercise by the Court
of its power to arrange for an expert opinion. It suggested that the Court consider
appointing a committee of three experts, composed of geographers who were inde-
pendent of both Parties, and that the Parties should have the opportunity to make
observations on the choice of these experts. Costa Rica proposed that a number of
matters be covered in the terms of reference for the experts. It also expressed the
wish that the Parties should have the opportunity to provide comments on the
experts’ report in writing before the beginning of the oral proceedings, and that any
comments that either Party might wish to make on the comments of the other
Party should also be provided in writing in advance of the oral proceedings.
Finally, Costa Rica made certain proposals regarding logistical matters.
   12. By letter of the same date, Nicaragua, for its part, stated that it consid-
ered that there was no need to carry out a site visit, asserting that, since the
location of the starting-point of the land boundary on the Caribbean coast had
been established by various instruments, the determination of the starting-point
of the maritime boundary between the Parties was a technical and legal task that
did not require a site visit. Nicaragua nonetheless added that if, having taken
into account its position, the Court were to consider that a site visit was neces-
sary, Nicaragua would be ready to express in due time its position with respect
to the terms of reference for the expert(s) and their appointment, and to assist
them to the fullest possible extent.
   13. By letters of 13 May 2016, each of the Parties reiterated its position.
   14. By Order dated 31 May 2016, the Court decided that an expert opinion
would be arranged, in accordance with Articles 48 and 50 of its Statute, to
inform the Court as to the state of the coast between the point suggested by
Costa Rica and the point suggested by Nicaragua in their pleadings as the
starting-point of the maritime boundary in the Caribbean Sea. The Order stated,
inter alia, that the expert opinion would be entrusted to two independent
experts appointed by Order of the President of the Court after hearing the
Parties, and that these experts would make the following declaration:
         “I solemnly declare, upon my honour and conscience, that I will perform
      my duties as expert honourably and faithfully, impartially and conscien-
      tiously, and will refrain from divulging or using, outside the Court, any
      documents or information of a conﬁdential character which may come to
      my knowledge in the course of the performance of my task.”


12

148     maritime delimitation and land boundary (judgment)

   15. By letters dated 2 June 2016, the Registrar informed the Parties of the
Court’s decision. He also indicated that the Court had identiﬁed two potential
experts to prepare the expert opinion it had decided to obtain, namely
Mr. Eric Fouache and Mr. Francisco Gutiérrez, whose curricula vitae were
enclosed with the said letters. The Parties were invited to communicate to the
Court any observations they might have on the two experts by 10 June 2016, at
the latest.
   16. By letter dated 10 June 2016, Costa Rica stated that it had no objection
to the experts selected by the Court and that it stood ready to provide any neces-
sary assistance to the expert mission; by letter of the same date, Nicaragua,
without submitting any speciﬁc observations on the two experts, expressed its
full readiness to assist the Court with the organization of the mission.

   17. By an Order dated 16 June 2016, the President of the Court appointed the
following two experts: Mr. Eric Fouache, of French nationality, Professor of
Geography, Vice-Chancellor of Paris-Sorbonne University Abu Dhabi
(United Arab Emirates), senior member of the Institut universitaire de France
and President of the International Association of Geomorphologists; and
Mr. Francisco Gutiérrez, of Spanish nationality, Professor of Geology and
Geomorphology at the University of Zaragoza (Spain), former member of the
Executive Committee of the International Association of Geomorphologists.
The experts subsequently made the solemn declaration provided for in the
Order of 31 May 2016 (see paragraph 14 above).
   18. The experts informed the Court that, in their view, it would be necessary
to conduct two site visits, one in early December (rainy period with high dis-
charge of the San Juan River) and the other in March or early April (drier period
with low discharge of the San Juan River). Consequently, the Court decided to
postpone the opening of the oral proceedings until 12 June 2017. The Parties
were informed of this decision by letters from the Registrar dated 1 July 2016.
   19. Between July and November 2016, several exchanges of correspondence
took place between the experts, the Registrar and the Parties concerning the
organization of the site visits. In addition, on 1 September 2016, the Registrar
met with the representatives of the Parties to discuss the practical aspects of the
visits. By letters dated 20 October 2016, the Parties communicated to the Court
several documents requested by the experts (photographs, satellite images,
maps, etc.); these documents were transmitted to them forthwith.
   20. By letter dated 28 November 2016, Costa Rica requested the postpone-
ment of the experts’ ﬁrst site visit, which had been scheduled to take place from
4 to 9 December 2016, in light of the damage caused by Hurricane Otto, which
shortly beforehand had hit the region to be inspected. By letter dated 29 Novem-
ber 2016, Nicaragua indicated its preference for the mission to proceed as
planned. By letter dated 30 November 2016, Costa Rica reiterated its request,
while setting out the arrangements that could be provided if the Court were to
decide to maintain the dates of the visit scheduled for early December. The
experts were consulted and they expressed their reluctance to postpone the
mission, explaining in particular that visiting at that time would allow them to
have a better grasp of the impact of high-magnitude hydrological events on the
conﬁguration of the coast and the San Juan River. The President of the Court
having considered the matter, it was decided to maintain the dates of the site
visit as planned.
   21. The experts’ ﬁrst site visit accordingly took place from 4 to 9 December
2016. The experts were accompanied by two staﬀ members of the Registry who

13

149     maritime delimitation and land boundary (judgment)

constituted the secretariat of the mission, and by a delegation from each Party.
During the visit, the Parties exchanged documents, photographs and video
recordings and provided them to the experts. They subsequently indicated that
they considered that such new materials exchanged during the visits should be
included in the case ﬁle, unless otherwise stated.
   22. On 16 January 2017, Costa Rica instituted proceedings against Nicara-
gua in a dispute concerning “the precise location of the land boundary separat-
ing the Los Portillos/Harbor Head Lagoon sandbar from Isla Portillos” and
“the . . . establishment of a military camp by Nicaragua on the beach of
Isla Portillos” (hereinafter “the case concerning the Northern Part of Isla
Portillos”).
   Costa Rica seeks to found the jurisdiction of the Court on the aforemen-
tioned declarations (see paragraph 2 above) and on Article XXXI of the Pact of
Bogotá.
   23. In its Application, Costa Rica requested that the Court join the new pro-
ceedings with the proceedings in the case concerning Maritime Delimitation,
pursuant to Article 47 of the Rules of Court.
   24. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
communicated a signed copy of the said Application forthwith to the Govern-
ment of Nicaragua; under paragraph 3 of that Article, all States entitled to
appear before the Court were notiﬁed of the ﬁling of the Application.
   25. Since the Court included upon the Bench no judge of the nationality of
either Party, each of them availed itself of its right under Article 31, para-
graph 3, of the Statute to choose a judge ad hoc in the case concerning the
Northern Part of Isla Portillos. Costa Rica chose Mr. Bruno Simma and Nicara-
gua chose Mr. Awn Shawkat Al-Khasawneh.
   26. On 25 January 2017, the Registrar held a meeting with the representatives
of Costa Rica and Nicaragua in connection with the case concerning Maritime
Delimitation to discuss arrangements for the second site visit. During that meet-
ing, it was decided that the said visit would take place from 12 to 17 March 2017.
   27. On 26 January 2017, the President held a meeting with the representatives
of Costa Rica and Nicaragua, who were invited to convey the views of their
Governments on the question of the time-limits for the ﬁling of pleadings in the
case concerning the Northern Part of Isla Portillos and on whether it would be
appropriate to join the proceedings in that case with those in the case concern-
ing Maritime Delimitation.
   28. By Order dated 2 February 2017, the Court ﬁxed 2 March 2017 and
18 April 2017 as the respective time-limits for the ﬁling of a Memorial by
Costa Rica and a Counter-Memorial by Nicaragua in the case concerning the
Northern Part of Isla Portillos. The Memorial and the Counter-Memorial were
ﬁled within the time-limits thus prescribed.
   29. By its Order dated 2 February 2017, the Court also decided to join the
proceedings in the case concerning Maritime Delimitation and the case concern-
ing the Northern Part of Isla Portillos.
   30. By letters dated 3 February 2017, the Registrar informed the Parties that
the Court had decided that the hearings in the joined cases would open on
3 July 2017.
   31. The experts’ second site visit took place from 12 to 17 March 2017.
The experts were once again accompanied by two staﬀ members of the Registry
and a delegation from each Party. During the visit, the Parties exchanged
documents, photographs and video recordings and provided them to the
experts.

14

150     maritime delimitation and land boundary (judgment)

   32. By letter dated 1 May 2017, the Registrar communicated to the Parties
copies of the report ﬁled by the experts appointed in the case concerning Mari-
time Delimitation. Each of the Parties was given until 1 June 2017 to submit any
written observations that they might wish to make on the said report.
   33. On 16 May 2017, the President held a meeting with the representatives of
the Parties to discuss the organization of the oral proceedings in the joined
cases; the Parties agreed that they did not consider it necessary to put any ques-
tions to the experts at the hearings. By letters dated 29 May 2017, the Registrar
informed the Parties of the schedule for the oral proceedings, as adopted by the
Court.
   34. Under cover of a letter dated 1 June 2017, Costa Rica communicated to
the Court the written observations of its Government on the experts’ report. By
letter of the same date, Nicaragua indicated that it had no written observations
to make at that stage. Costa Rica’s observations were communicated to the
experts, who responded in writing on 8 June 2017; that response was transmit-
ted to the Parties forthwith.
   35. By letters dated 12 June 2017, the Registrar communicated to the experts
the text of a question from a Member of the Court, and notiﬁed the Parties of
that question. The experts replied on 15 June 2017; their reply was transmitted
to the Parties.
   36. By letters dated 28 June 2017, the Registrar communicated to the Parties
the text of a question from the Court addressed to them both. The Parties were
invited to present their responses during the ﬁrst round of oral argument.

                                        *
  37. In accordance with Article 53, paragraph 2, of its Rules, the Court
decided, after consulting the Parties, that copies of the pleadings and documents
annexed, as well as the experts’ report and certain related documents, would be
made accessible to the public on the opening of the oral proceedings.

   38. Public hearings were held from Monday 3 July to Thursday 13 July 2017
in the joined proceedings. The Court heard the oral arguments and replies of:
  For Costa Rica: H.E. Mr. Edgar Ugalde Alvarez,
                  H.E. Mr. Sergio Ugalde,
                  Ms Kate Parlett,
                  Mr. Samuel Wordsworth,
                  Mr. Marcelo Kohen,
                  Ms Katherine Del Mar,
                  Mr. Arnoldo Brenes,
                  Mr. Coalter Lathrop.
  For Nicaragua: H.E. Mr. Carlos José Argüello Gómez,
                  Mr. Alex Oude Elferink,
                  Mr. Antonio Remiro Brotóns,
                  Mr. Vaughan Lowe,
                  Mr. Paul Reichler,
                  Mr. Benjamin Samson,
                  Mr. Lawrence H. Martin.

                                       * *

15

151      maritime delimitation and land boundary (judgment)

  39. In its Application in the case concerning Maritime Delimitation, Costa
Rica made the following requests:
         “Accordingly, the Court is asked to determine the complete course of a
      single maritime boundary between all the maritime areas appertaining,
      respectively, to Costa Rica and to Nicaragua in the Caribbean Sea and in
      the Paciﬁc Ocean, on the basis of international law.
         Costa Rica further requests the Court to determine the precise geograph-
      ical co-ordinates of the single maritime boundaries in the Caribbean Sea
      and in the Paciﬁc Ocean.”
  40. In the course of the written proceedings in the case concerning Maritime
Delimitation, the following submissions were presented by the Parties :
On behalf of the Government of Costa Rica,
in the Memorial :
         “Costa Rica respectfully requests the Court to determine the complete
      course of single maritime boundaries between all the maritime areas apper-
      taining, respectively, to Costa Rica and to Nicaragua in the Paciﬁc Ocean
      and in the Caribbean Sea, on the basis of international law.

         Costa Rica further requests the Court to determine the precise geograph-
      ical co-ordinates of the single maritime boundaries in the Paciﬁc Ocean and
      in the Caribbean Sea, as follows :
      1. to delimit the maritime areas of Costa Rica and Nicaragua in the
           Paciﬁc Ocean by a boundary connecting with geodetic lines the points
           with the following co-ordinates :
          Point number               Latitude north          Longitude west
                                   (DMS) (WGS 84)          (DMS) (WGS 84)
      SP-P (Starting-Point —          11° 04ʹ 00.0ʺ           85° 44ʹ 28.0ʺ
              Paciﬁc)
                 1                     11° 03ʹ 57.6ʺ          85° 45ʹ 30.3ʺ
                 2                     11° 03ʹ 57.7ʺ          85° 45ʹ 35.9ʺ
                 3                     11° 03ʹ 47.2ʺ          85° 46ʹ 31.7ʺ
                 4                     11° 03ʹ 53.8ʺ          85° 47ʹ 13.4ʺ
                 5                     11° 03ʹ 24.2ʺ          85° 49ʹ 43.5ʺ
                 6                     11° 03ʹ 17.9ʺ          85° 50ʹ 05.1ʺ
                 7                     11° 02ʹ 45.0ʺ          85° 51ʹ 25.2ʺ
                 8                     11° 03ʹ 11.6ʺ          85° 52ʹ 42.8ʺ
                 9                     11° 04ʹ 26.8ʺ          85° 55ʹ 28.3ʺ
                10                     11° 05ʹ 13.7ʺ          85° 57ʹ 21.2ʺ
                11                     11° 05ʹ 51.6ʺ          86° 00ʹ 48.1ʺ
                12                     11° 05ʹ 54.2ʺ          86° 04ʹ 31.5ʺ
                13                     11° 06ʹ 22.0ʺ          86° 07ʹ 00.4ʺ
                14                     11° 05ʹ 45.4ʺ          86° 13ʹ 10.2ʺ
                15                     11° 05ʹ 43.7ʺ          86° 13ʹ 28.7ʺ
                16                     11° 05ʹ 30.9ʺ          86° 15ʹ 09.8ʺ
                17                     11° 04ʹ 22.2ʺ          86° 21ʹ 43.8ʺ
                18                     11° 03ʹ 32.6ʺ          86° 25ʹ 21.2ʺ
                19                     10° 56ʹ 56.3ʺ          86° 44ʹ 27.0ʺ
                20                     10° 54ʹ 22.7ʺ          86° 49ʹ 39.5ʺ

16

152        maritime delimitation and land boundary (judgment)

            Point number               Latitude north          Longitude west
                                     (DMS) (WGS 84)          (DMS) (WGS 84)
               21                       10° 36ʹ 50.6ʺ           87° 22ʹ 47.6ʺ
               22                       10° 21ʹ 23.2ʺ           87° 47ʹ 15.3ʺ
               23                       09° 43ʹ 05.7ʺ           89° 11ʹ 23.5ʺ
(intersection with 200-M limit)

      2.    to delimit the maritime areas of Costa Rica and Nicaragua in the Car-
            ibbean Sea by a boundary connecting with geodetic lines the points with
            the following co-ordinates :
            Point number               Latitude north          Longitude west
                                     (DMS) (WGS 84)          (DMS) (WGS 84)
    SP-C (Starting-Point —              10° 56ʹ 26.0ʺ           83° 41ʹ 53.0ʺ
           Caribbean)
                1                       10° 56ʹ 54.0ʺ            83° 42ʹ 03.7ʺ
                2                       10° 57ʹ 16.6ʺ            83° 41ʹ 58.4ʺ
                3                       11° 02ʹ 12.6ʺ            83° 40ʹ 27.1ʺ
                4                       11° 02ʹ 54.7ʺ            83° 40ʹ 01.0ʺ
                5                       11° 03ʹ 04.8ʺ            83° 39ʹ 54.1ʺ
                6                       11° 03ʹ 46.1ʺ            83° 39ʹ 29.6ʺ
                7                       11° 03ʹ 47.4ʺ            83° 39ʹ 28.7ʺ
                8                       11° 05ʹ 35.2ʺ            83° 38ʹ 14.0ʺ
                9                       11° 07ʹ 47.2ʺ            83° 36ʹ 33.2ʺ
               10                       11° 10ʹ 16.0ʺ            83° 34ʹ 13.2ʺ
               11                       11° 10ʹ 39.2ʺ            83° 33ʹ 47.3ʺ
               12                       11° 13ʹ 42.6ʺ            83° 30ʹ 33.9ʺ
               13                       11° 15ʹ 02.0ʺ            83° 28ʹ 53.6ʺ
               14                       12° 19ʹ 15.9ʺ           80° 33ʹ 59.2ʺ”
 (intersection with Costa Rica
          200-M limit)


On behalf of the Government of Nicaragua,
in the Counter-Memorial :
         “For the reasons given in the present Counter-Memorial, the Republic
      of Nicaragua requests the Court to adjudge and declare that :
      1. In the Paciﬁc Ocean, the maritime boundary between the Republic of
          Nicaragua and the Republic of Costa Rica starts at a point with co-or-
          dinates 11° 03ʹ 56.3ʺ N, 85° 44ʹ 28.3ʺ W and follows geodetic lines
          connecting the points with co-ordinates :

               Points                     Latitude                Longitude
                P-1                    11° 03ʹ 57.6ʺ N         85° 45ʹ 27.0ʺ W
                P-2                    11° 03ʹ 57.8ʺ N         85° 45ʹ 36.8ʺ W
                P-3                    11° 03ʹ 47.6ʺ N         85° 46ʹ 34.0ʺ W
                P-4                    11° 03ʹ 54.0ʺ N         85° 47ʹ 13.2ʺ W
                P-5                    11° 03ʹ 25.0ʺ N         85° 49ʹ 42.4ʺ W
                P-6                    11° 03ʹ 17.7ʺ N         85° 50ʹ 06.3ʺ W

17

153        maritime delimitation and land boundary (judgment)

                Points                    Latitude                Longitude
                  P-7                  11° 02ʹ 44.8ʺ N         85° 51ʹ 25.2ʺ W
                  P-8                  10° 54ʹ 51.7ʺ N         86° 10ʹ 14.6ʺ W
               (12 NM)
                  P-9                  10° 50ʹ 59.1ʺ N         86° 21ʹ 37.6ʺ W
                 P-10                  10° 41ʹ 24.4ʺ N         86° 38ʹ 00.8ʺ W
                 P-11                  10° 19ʹ 28.3ʺ N         87° 11ʹ 00.7ʺ W
                 P-12                   9° 53ʹ 09.0ʺ N         87° 47ʹ 48.8ʺ W
                 P-13                   9° 16ʹ 27.5ʺ N         88° 46ʹ 10.9ʺ W
              (200 NM)
      2.    In the Caribbean Sea, the maritime boundary between the Republic of
            Nicaragua and the Republic of Costa Rica starts at a point with co-or-
            dinates 10° 55ʹ 49.7ʺ N and 83° 40ʹ 0.6ʺ W and follow[s] geodetic lines
            connecting the points with co-ordinates :

                Points                    Latitude                Longitude
                  C-1                  10° 59ʹ 21.3ʺ N         83° 31ʹ 06.9ʺ W
                 C-1a                  11° 00ʹ 18.9ʺ N         83° 27ʹ 38.0ʺ W
               (12 NM)
                  C-2                  11° 01ʹ 09.9ʺ N         83° 24ʹ 26.9ʺ W
                  C-3                  11° 05ʹ 33.7ʺ N         83° 03ʹ 59.2ʺ W
                  C-4                  11° 11ʹ 08.4ʺ N         82° 34ʹ 41.8ʺ W
                  C-5                  11° 05ʹ 00.7ʺ N         82° 18ʹ 52.3ʺ W
                  C-6                  11° 05ʹ 05.2ʺ N         82° 14ʹ 00.0ʺ W
                  C-7                  10° 49ʹ 00.0ʺ N         82° 14ʹ 00.0ʺ W
                  C-8                  10° 49ʹ 00.0ʺ N         81° 26ʹ 08.2ʺ W
           (All co-ordinates are referred to WGS 84 datum.)”

  41. At the oral proceedings in the joined cases, the following submissions
were presented by the Parties with respect to the case concerning Maritime
Delimitation:
On behalf of the Government of Costa Rica,
at the hearing of 10 July 2017 :
        “Costa Rica respectfully requests the Court, rejecting all submissions
      made by Nicaragua :
      1. To determine, on the basis of international law, the complete course of
         single maritime boundaries between all the maritime areas appertain-
         ing, respectively, to Costa Rica and to Nicaragua in the Paciﬁc Ocean
         and in the Caribbean Sea.
      2. To determine the precise geographical co-ordinates of the single mari-
         time boundaries in the Paciﬁc Ocean and in the Caribbean Sea, and in
         particular :
         (a) to delimit the maritime areas of Costa Rica and Nicaragua in the
              Paciﬁc Ocean by a boundary connecting with geodetic lines the
              points with the following co-ordinates :



18

154      maritime delimitation and land boundary (judgment)

          Point number                 Latitude              Longitude
                                  (DMS) (WGS 84)         (DMS) (WGS 84)
      SP-P (Starting-Point —        11° 04ʹ 00.0ʺ N       85° 44ʹ 28.0ʺ W
              Paciﬁc)
                 1                  11° 03ʹ 57.6ʺ N        85° 45ʹ 30.3ʺ W
                 2                  11° 03ʹ 57.7ʺ N        85° 45ʹ 35.9ʺ W
                 3                  11° 03ʹ 47.2ʺ N        85° 46ʹ 31.7ʺ W
                 4                  11° 03ʹ 53.8ʺ N        85° 47ʹ 13.4ʺ W
                 5                  11° 03ʹ 24.2ʺ N        85° 49ʹ 43.5ʺ W
                 6                  11° 03ʹ 17.9ʺ N        85° 50ʹ 05.1ʺ W
                 7                  11° 02ʹ 45.0ʺ N        85° 51ʹ 25.2ʺ W
                 8                  11° 03ʹ 11.6ʺ N        85° 52ʹ 42.8ʺ W
                 9                  11° 04ʹ 26.8ʺ N        85° 55ʹ 28.3ʺ W
                10                  11° 05ʹ 13.7ʺ N        85° 57ʹ 21.2ʺ W
                11                  11° 05ʹ 51.6ʺ N        86° 00ʹ 48.1ʺ W
                12                  11° 05ʹ 54.2ʺ N        86° 04ʹ 31.5ʺ W
                13                  11° 06ʹ 22.0ʺ N        86° 07ʹ 00.4ʺ W
                14                  11° 05ʹ 45.4ʺ N        86° 13ʹ 10.2ʺ W
                15                  11° 05ʹ 43.7ʺ N        86° 13ʹ 28.7ʺ W
                16                  11° 05ʹ 30.9ʺ N        86° 15ʹ 09.8ʺ W
                17                  11° 04ʹ 22.2ʺ N        86° 21ʹ 43.8ʺ W
                18                  11° 03ʹ 32.6ʺ N        86° 25ʹ 21.2ʺ W
                19                  10° 56ʹ 56.3ʺ N        86° 44ʹ 27.0ʺ W
                20                  10° 54ʹ 22.7ʺ N        86° 49ʹ 39.5ʺ W
                21                  10° 36ʹ 50.6ʺ N        87° 22ʹ 47.6ʺ W
                22                  10° 21ʹ 23.2ʺ N        87° 47ʹ 15.3ʺ W
                23                  09° 43ʹ 05.7ʺ N        89° 11ʹ 23.5ʺ W
        (intersection with
           200-M limit)
          (b) to delimit the maritime areas of Costa Rica and Nicaragua in the
              Caribbean Sea by a boundary connecting with geodetic lines the
              points with the following co-ordinates :

          Point number                 Latitude              Longitude
                                  (DMS) (WGS 84)         (DMS) (WGS 84)
      SP-C (Starting-Point —        10° 56ʹ 22.1ʺ N       83° 41ʹ 51.4ʺ W
            Caribbean)
                 1                  10° 56ʹ 54.0ʺ N        83° 42ʹ 03.7ʺ W
                 2                  10° 57ʹ 16.6ʺ N        83° 41ʹ 58.4ʺ W
                 3                  11° 02ʹ 12.6ʺ N        83° 40ʹ 27.1ʺ W
                 4                  11° 02ʹ 54.7ʺ N        83° 40ʹ 01.0ʺ W
                 5                  11° 03ʹ 04.8ʺ N        83° 39ʹ 54.1ʺ W
                 6                  11° 03ʹ 46.1ʺ N        83° 39ʹ 29.6ʺ W
                 7                  11° 03ʹ 47.4ʺ N        83° 39ʹ 28.7ʺ W
                 8                  11° 05ʹ 35.2ʺ N        83° 38ʹ 14.0ʺ W
                 9                  11° 07ʹ 47.2ʺ N        83° 36ʹ 33.2ʺ W
                10                  11° 10ʹ 16.0ʺ N        83° 34ʹ 13.2ʺ W
                11                  11° 10ʹ 39.2ʺ N        83° 33ʹ 47.3ʺ W
                12                  11° 13ʹ 42.6ʺ N        83° 30ʹ 33.9ʺ W
                13                  11° 15ʹ 02.0ʺ N        83° 28ʹ 53.6ʺ W

19

155      maritime delimitation and land boundary (judgment)

           Point number                    Latitude                 Longitude
                                      (DMS) (WGS 84)            (DMS) (WGS 84)
                 14                     12° 19ʹ 15.9ʺ N          80° 33ʹ 59.2ʺ W
         (intersection with
     Costa Rica’s 200-M limit)
           (c) as a subsidiary submission to paragraph (b) above, to delimit the
               maritime areas of Costa Rica and Nicaragua in the Caribbean Sea
               by a boundary :
                 (i) connecting, using a geodetic line, the point 3 nautical miles
                     from the Parties’ respective coasts (Point FP1, having co-
                     ordinates 10° 59ʹ 22.7ʺ N, 83° 41ʹ 19.0ʺ W), with Point 3 in
                     paragraph (b) above ;
                (ii) thereafter, connecting, with geodetic lines Points 3 to 14 in
                     paragraph (b) above ;
               (iii) in the initial sector, connecting, using a geodetic line, Point FP1
                     and the point constituting the low-water mark on the right
                     bank of the San Juan River at its mouth, as it may exist from
                     time to time.”
On behalf of the Government of Nicaragua,
at the hearing of 13 July 2017 :
        “Nicaragua respectfully requests from the Court to :
      1. Dismiss and reject the requests and submissions of the Republic of
         Costa Rica.
      2. Determine, on the basis of international law, the complete course of the
         maritime boundaries between all the maritime areas appertaining,
         respectively, to Nicaragua and Costa Rica in the Paciﬁc Ocean and in
         the Caribbean Sea :
         (a) In the Paciﬁc Ocean, the maritime boundary between the Republic
             of Nicaragua and the Republic of Costa Rica starts at a point with
             co-ordinates 11° 03ʹ 56.3ʺ N, 85° 44ʹ 28.3ʺ W and follows geodetic
             lines connecting the points with co-ordinates (. . .) :

              Points                       Latitude                  Longitude
                P-1                     11° 03ʹ 57.6ʺ N           85° 45ʹ 27.0ʺ W
                P-2                     11° 03ʹ 57.8ʺ N           85° 45ʹ 36.8ʺ W
                P-3                     11° 03ʹ 47.6ʺ N           85° 46ʹ 34.0ʺ W
                P-4                     11° 03ʹ 54.0ʺ N           85° 47ʹ 13.2ʺ W
                P-5                     11° 03ʹ 25.0ʺ N           85° 49ʹ 42.4ʺ W
                P-6                     11° 03ʹ 17.7ʺ N           85° 50ʹ 06.3ʺ W
                P-7                     11° 02ʹ 44.8ʺ N           85° 51ʹ 25.2ʺ W
                P-8                     10° 54ʹ 51.7ʺ N           86° 10ʹ 14.6ʺ W
             (12 NM)
                P-9                     10° 50ʹ 59.1ʺ N           86° 21ʹ 37.6ʺ W
               P-10                     10° 41ʹ 24.4ʺ N           86° 38ʹ 0.8ʺ W
               P-11                     10° 19ʹ 28.3ʺ N           87° 11ʹ 0.7ʺ W
               P-12                      9° 53ʹ 9.0ʺ N            87° 47ʹ 48.8ʺ W
               P-13                      9° 16ʹ 27.5ʺ N           88° 46ʹ 10.9ʺ W
            (200 NM)

20

156     maritime delimitation and land boundary (judgment)

          (b) In the Caribbean Sea, the maritime boundary between the Repub-
              lic of Nicaragua and the Republic of Costa Rica starts at Point CA
              with co-ordinates 10° 56ʹ 18.898ʺ N, 83° 39ʹ 52.536ʺ W and follows
              geodetic lines connecting the points with co-ordinates (. . .) :

              Points                      Latitude                 Longitude
                C-1                    10° 59ʹ 21.3ʺ N          83° 31ʹ 6.9ʺ W
               C-1a                    11° 00ʹ 18.9ʺ N          83° 27ʹ 38.0ʺ W
             (12 NM)
                C-2                    11° 01ʹ 9.9ʺ N           83° 24ʹ 26.9ʺ W
                C-3                    11° 05ʹ 33.7ʺ N          83° 03ʹ 59.2ʺ W
                C-4                     11° 11ʹ 8.4ʺ N          82° 34ʹ 41.8ʺ W
                C-5                     11° 05ʹ 0.7ʺ N          82° 18ʹ 52.3ʺ W
                C-6                     11° 05ʹ 5.2ʺ N           82° 14ʹ 0.0ʺ W
                C-7                     10° 49ʹ 0.0ʺ N           82° 14ʹ 0.0ʺ W
                C-8                     10° 49ʹ 0.0ʺ N           81° 26ʹ 8.2ʺ W

         The maritime boundary between Point CA and the land is a geodetic line
      connecting Point CA and the eastern headland of Harbor Head Lagoon
      (presently located at [the] Court experts’ Point Ple).

        (All co-ordinates are referred to WGS 84 datum.)”


                                          *
   42. In its Application ﬁled in the case concerning the Northern Part of
Isla Portillos, Costa Rica made the following requests:
        “Accordingly, the Court is asked :
      (a) To determine the precise location of the land boundary separating both
          ends of the Los Portillos/Harbor Head Lagoon sandbar from Isla Por-
          tillos, and in doing so to determine that the only Nicaraguan territory
          existing today in the area of Isla Portillos is limited to the enclave con-
          sisting of Los Portillos/Harbor Head Lagoon and the sandbar separat-
          ing the lagoon from the Caribbean Sea, insofar as this sandbar remains
          above water at all times and thus this enclave is capable of constituting
          territory appertaining to a State. Consequently, that the land boundary
          runs today from the north-eastern corner of the lagoon by the shortest
          line to the Caribbean Sea and from the north-western corner of the
          lagoon by the shortest line to the Caribbean Sea.

      (b) To adjudge and declare that, by establishing and maintaining a new
          military camp on the beach of Isla Portillos, Nicaragua has violated
          the sovereignty and territorial integrity of Costa Rica, and is in breach
          of the Judgment of the Court of 16 December 2015 in the Certain
          Activities case. Consequently, Costa Rica further requests the
          Court to declare that Nicaragua must withdraw its military camp
          situated in Costa Rican territory and fully comply with the Court’s 2015
          Judgment. Costa Rica reserves it[s] rights to seek any further remedies

21

157     maritime delimitation and land boundary (judgment)

          with respect to any damage that Nicaragua has or may cause to its
          territory.”
   43. In the course of the written proceedings in the case concerning the North-
ern Part of Isla Portillos, the following submissions were presented by the
Parties:
On behalf of the Government of Costa Rica,
in the Memorial :
        “Costa Rica respectfully requests the Court :
      (a) To determine the precise location of the land boundary separating both
          ends of the Los Portillos/Harbor Head Lagoon sandbar from Isla Por-
          tillos, and in doing so to determine that the only Nicaraguan territory
          existing today in the area of Isla Portillos is limited to the enclave con-
          sisting of Los Portillos/Harbor Head Lagoon and the sandbar separat-
          ing the lagoon from the Caribbean Sea, insofar as this sandbar remains
          above water at all times and thus this enclave is capable of constituting
          territory appertaining to a State. Consequently, that the land boundary
          runs today from the north-eastern corner of the lagoon by the shortest
          line to the Caribbean Sea and from the north-western corner of the
          lagoon by the shortest line to the Caribbean Sea.

      (b) To adjudge and declare that, by establishing and maintaining a new
          military camp on the beach of Isla Portillos, Nicaragua has violated
          the sovereignty and territorial integrity of Costa Rica, and is in breach
          of the Judgment of the Court of 16 December 2015 in the Certain
          Activities case. Consequently, Costa Rica further requests the Court to
          declare that Nicaragua must withdraw its military camp situated in
          Costa Rican territory and fully comply with the Court’s 2015 Judgment.
          Costa Rica reserves it[s] rights to seek any further remedies with respect
          to any damage that Nicaragua has or may cause to its territory.”

On behalf of the Government of Nicaragua,
in the Counter-Memorial :
         “For the reasons exposed in the present Counter-Memorial, the Republic
      of Nicaragua respectfully requests the Court to adjudge and declare that :
      1. the stretch of coast abutting the Caribbean Sea which lies between the
          Harbor Head Lagoon and the mouth of the San Juan River constitutes
          Nicaraguan territory ;
      2. the military camp set up by Nicaragua is located on Nicaraguan terri-
          tory and consequently ;
      3. the requests and submissions of the Republic of Costa Rica are rejected
          in their entirety.”
  44. At the oral proceedings in the joined cases, the following submissions
were presented by the Parties with respect to the case concerning the Northern
Part of Isla Portillos:
On behalf of the Government of Costa Rica,
at the hearing of 10 July 2017 :


22

158     maritime delimitation and land boundary (judgment)

        “Costa Rica respectfully requests the Court :
      1. (a) to adjudge and declare that Nicaragua’s submission that the
              stretch of coast abutting the Caribbean Sea which lies between the
              Harbor Head Lagoon and the mouth of the San Juan River con-
              stitutes Nicaraguan territory is inadmissible, on the basis that the
              issue has already been settled by the Judgment of the Court dated
              16 December 2015 in the Certain Activities case ;
         (b) to reject all other submissions made by Nicaragua ;
      2. (a) to determine the precise location of the land boundary separating
              both ends of the Los Portillos/Harbor Head Lagoon sandbar from
              Isla Portillos, and in doing so to determine that the only Nicara-
              guan territory existing today in the area of Isla Portillos is limited
              to the enclave consisting of Los Portillos/Harbor Head Lagoon
              and the sandbar separating the lagoon from the Caribbean Sea,
              in so far as this sandbar remains above water at all times and thus
              this enclave is capable of constituting territory appertaining to a
              State. Consequently, that the land boundary runs today from the
              north-eastern corner of the lagoon by the shortest line to the Car-
              ibbean Sea and from the north-western corner of the lagoon by
              the shortest line to the Caribbean Sea ;

          (b) to adjudge and declare that, by establishing and maintaining a new
              military camp on the beach of Isla Portillos, Nicaragua has vio-
              lated the sovereignty and territorial integrity of Costa Rica, and is
              in breach of the Judgment of the Court of 16 December 2015 in
              the Certain Activities case. Consequently, Costa Rica further
              requests the Court to declare that Nicaragua must withdraw its
              military camp situated in Costa Rican territory and fully comply
              with the Court’s 2015 Judgment.”
On behalf of the Government of Nicaragua,
at the hearing of 13 July 2017 :
        “Nicaragua respectfully requests from the Court to :
      Adjudge and declare that :
      (a) the stretch of coast abutting the Caribbean Sea which lies between the
          Harbor Head Lagoon and the mouth of the San Juan River constitutes
          Nicaraguan territory ;
      (b) the military camp set up by Nicaragua is located on Nicaraguan terri-
          tory and consequently ;
      (c) the requests and submissions of the Republic of Costa Rica are rejected
          in their entirety.”

                                           *
                                       *       *

                        I. Jurisdiction of the Court

  45. In both of the cases under consideration, Costa Rica invokes, as
bases of jurisdiction, the declarations by which Costa Rica and Nicara-

23

159    maritime delimitation and land boundary (judgment)

gua have recognized the compulsory jurisdiction of the Court under para-
graphs 2 and 5, respectively, of Article 36 of the Statute, as well as
Article XXXI of the Pact of Bogotá (see paragraphs 2 and 22 above).
Nicaragua does not contest the Court’s jurisdiction to entertain Costa
Rica’s claims.
   46. The Court ﬁnds that it has jurisdiction over the disputes in the
joined cases.


                       II. General Background

                              A. Geography
   47. Costa Rica and Nicaragua are situated in Central America, sharing
a land boundary that spans the Central American isthmus from the
Caribbean Sea to the Paciﬁc Ocean. Nicaragua lies to the north of that
boundary and Costa Rica to the south. Nicaragua has a border with
Honduras in the north, while Costa Rica shares a border with Panama in
the south.
   48. Isla Portillos, the northern part of which is the subject of the land
boundary dispute, is an area (approximately 17 sq km) bounded to the
west by the San Juan River and to the north by the Caribbean Sea. At the
north-western extremity of Isla Portillos, a sandspit of variable length
deﬂects the ﬁnal course of the San Juan River, displacing its mouth
towards the west. On the coast of Isla Portillos, approximately 3.6 km
east of the mouth of the San Juan River, is a lagoon called
Laguna Los Portillos by Costa Rica and Harbor Head Lagoon by Nica-
ragua. This lagoon is at present separated from the Caribbean Sea by a
sandbar.
   49. The Caribbean Sea lies in the western part of the Atlantic Ocean.
It is partially enclosed to the north and east by the Caribbean islands, and
bounded to the south and west by South and Central America, respec-
tively. In the Caribbean Sea oﬀ the coast of Nicaragua there are several
islands and cays, the most prominent of which are the Corn Islands,
located approximately 26 nautical miles oﬀ its coast, and having an area,
respectively, of 9.6 sq km (Great Corn Island) and 3 sq km (Little Corn
Island). The Corn Islands have a population of approximately 7,400 inhab-
itants. Other small features lying oﬀ the Nicaraguan coast include Pax-
aro Bovo, the Palmenta Cays, Cayos de Perlas, Tyra Rock, Man of War
Cays, Ned Thomas Cay, Miskitos Cays, Muerto Cay and Edinburgh Reef.
Costa Rica has two small islands, Isla Pájaros and Isla Uvita, less than
half a nautical mile oﬀ its coast near the city of Limón.



  50. On the Paciﬁc side, the coast of Nicaragua is relatively straight and
generally follows a north-west to south-east direction. The Costa Rican

24

160    maritime delimitation and land boundary (judgment)

coast is more sinuous and includes the peninsulas of Santa Elena (near
the land boundary terminus), Nicoya and Osa.


                           B. Historical Context
   51. As the Court noted in its Judgment of 16 December 2015 in the
cases concerning Certain Activities Carried Out by Nicaragua in the Border
Area (Costa Rica v. Nicaragua) (I.C.J. Reports 2015 (II), p. 665, herein-
after the “2015 Judgment” (in the “Certain Activities case”)), the present
disputes between the Parties are set within a historical context dating
back to the 1850s. Following hostilities between the two States in 1857,
the Governments of Costa Rica and Nicaragua signed, on 15 April 1858,
a Treaty of Limits, which was ratiﬁed by Costa Rica on 16 April 1858
and by Nicaragua on 26 April 1858 (Consolidated Treaty Series, Vol. 118,
p. 439, hereinafter the “1858 Treaty”). The 1858 Treaty ﬁxed the course
of the land boundary between Costa Rica and Nicaragua from
the Paciﬁc Ocean to the Caribbean Sea. According to Article II of the
Treaty, part of the boundary between the two States runs along the
right (Costa Rican) bank of the San Juan River from a point three
English miles below Castillo Viejo, a small town in Nicaragua, to “the
end of Punta de Castilla, at the mouth of the San Juan” on the Caribbean
coast.
   52. Following challenges by Nicaragua on various occasions to the valid-
ity of the 1858 Treaty, Costa Rica and Nicaragua signed another instrument
on 24 December 1886, whereby the two States agreed to submit the question
of the validity of the 1858 Treaty to the President of the United States of
America, Grover Cleveland, for arbitration. In addition, the Parties agreed
that, if the 1858 Treaty were found to be valid, President Cleveland should
also decide “upon all the other points of doubtful interpretation which either
of the parties may ﬁnd in the treaty”. On 22 June 1887, Nicaragua commu-
nicated to Costa Rica 11 points of doubtful interpretation, which were sub-
sequently submitted to President Cleveland for resolution. The
Cleveland Award of 1888 conﬁrmed, in its paragraph 1, the validity of the
1858 Treaty and found, in its paragraph 3 (1), that the boundary line
between the two States on the Atlantic side “begins at the extremity of Punta
de Castilla at the mouth of the San Juan de Nicaragua River, as they both
existed on the 15th day of April 1858”.
   53. Subsequent to the Cleveland Award, the Parties agreed in the
“Convention on border demarcation concluded between the Republic of
Costa Rica and the Republic of Nicaragua”, signed at San Salvador on
27 March 1896 (United Nations, Reports of International Arbitral Awards
(RIAA), Vol. XXVIII, p. 211), to establish two national Demarcation
Commissions, each composed of two members (Art. I). This Convention
further provided that the Commissions would include an engineer,
appointed by the President of the United States of America, who “shall
have broad powers to decide whatever kind of diﬀerences may arise in the

25

161    maritime delimitation and land boundary (judgment)

course of any operations and [whose] ruling shall be ﬁnal” (Art. II).
United States General Edward Porter Alexander was so appointed. Dur-
ing the demarcation process, which began in 1897 and was concluded in
1900, General Alexander rendered ﬁve Awards (RIAA, Vol. XXVIII,
pp. 215 and following for the ﬁrst four Awards).
   54. In his ﬁrst Award, dated 30 September 1897, General Alexander
determined the starting segment of the land boundary near the Carib-
bean Sea in light of geomorphological changes that had occurred
since 1858. That segment was deﬁned as starting from “the north-western
extremity of what seems to be the solid land, on the east side of Har-
bor Head Lagoon” and then running “across the bank of sand, from the
Caribbean Sea into the waters of Harbor Head Lagoon”. From there,
Alexander determined that the boundary would “follow the water’s edge
around the harbor until it reaches the river proper by the ﬁrst channel
met. Up this channel, and up the river proper, the line shall continue to
ascend as directed in the treaty.” (Ibid., p. 220.) As the Court noted in the
2015 Judgment, “what the Arbitrator considered to be the ‘ﬁrst channel’
was the branch of the Lower San Juan River which was then ﬂowing into
the Harbor Head Lagoon” (I.C.J. Reports 2015 (II), p. 699, para. 73).
Following Alexander’s ﬁrst Award, the Demarcation Commissions
recorded the co-ordinates of the starting-point of the land boundary
determined by General Alexander by reference to the centre of
Plaza Victoria in old San Juan de Nicaragua (Greytown) and other points
on the ground.

   55. Since the time of the Alexander Awards and the work of the
Demarcation Commissions, the northern part of Isla Portillos has contin-
ued to undergo signiﬁcant geomorphological changes. In 2010, a dispute
arose between Costa Rica and Nicaragua with regard to certain activities
carried out by Nicaragua in that area. In its 2015 Judgment, the Court
considered the impact of some of these changes on the issue of territorial
sovereignty. The Court stated “that the territory under Costa Rica’s sov-
ereignty extends to the right bank of the Lower San Juan River as far as
its mouth in the Caribbean Sea” (I.C.J. Reports 2015 (II), p. 703,
para. 92). The Court thus concluded that Costa Rica had sovereignty
over a 3 sq km area in the northern part of Isla Portillos, although noting
in its description of this area that it did “not speciﬁcally refer to the
stretch of coast abutting the Caribbean Sea which lies between the Har-
bor Head Lagoon, which lagoon both Parties agree is Nicaraguan, and
the mouth of the San Juan River” (ibid., pp. 696-697, paras. 69-70, and
p. 740, para. 229 (1)). The course of the land boundary on this stretch of
coast is one of the subjects of dispute between the Parties in the present
joined cases.

  56. With respect to maritime areas, a bilateral Sub-Commission on
Limits and Cartography was established by the two Parties in May 1997
to carry out preliminary technical studies regarding possible maritime

26

162    maritime delimitation and land boundary (judgment)

delimitations in the Paciﬁc Ocean and the Caribbean Sea. In 2002, the
Vice-Ministers for Foreign Aﬀairs of both countries instructed the bilat-
eral Sub-Commission to begin negotiations. The Sub-Commission held
ﬁve meetings between 2002 and 2005. Several technical meetings were
also held between the Costa Rican National Geographic Institute and the
Nicaraguan Institute for Territorial Studies during the same period. Fol-
lowing these initial meetings, negotiations on maritime delimitations
between the two States stalled.

          C. Delimitations already Effected in the Caribbean Sea
                          and the Pacific Ocean
   57. In the Caribbean Sea, Costa Rica concluded, on 2 February 1980,
a treaty with Panama delimiting a maritime boundary ; this treaty entered
into force on 11 February 1982. Costa Rica negotiated and signed a mar-
itime delimitation treaty with Colombia in 1977, but never ratiﬁed that
instrument. Nicaragua’s maritime boundaries with Honduras (to the
north) and Colombia (to the east) have been established by Judgments of
the Court in 2007 and 2012, respectively (Territorial and Maritime Dis-
pute between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v.
Honduras), Judgment, I.C.J. Reports 2007 (II), p. 659 ; Territorial and
Maritime Dispute (Nicaragua v. Colombia), Judgment, I.C.J. Reports
2012 (II), p. 624). Colombia and Panama also concluded a maritime
delimitation treaty establishing their boundary in the Caribbean Sea on
20 November 1976 ; this treaty entered into force on 30 November 1977
(United Nations, Treaty Series (UNTS), Vol. 1074, p. 221).

   58. The above-mentioned treaty concluded by Costa Rica and Panama
in 1980 also delimited their maritime boundary in the Paciﬁc Ocean. For
its part, Nicaragua has not concluded any treaty establishing a maritime
boundary in the Paciﬁc Ocean.


              III. Land Boundary in the Northern Part
                          of Isla Portillos

                A. Issues concerning Territorial Sovereignty
   59. The case concerning the Land Boundary in the Northern Part of
Isla Portillos raises issues of territorial sovereignty which it is expedient to
examine ﬁrst, because of their possible implications for the maritime
delimitation in the Caribbean Sea. The Parties express divergent views on
the interpretation of the 2015 Judgment and advance opposing claims on
certain questions relating to sovereignty over the coast of the northern
part of Isla Portillos.
   60. In the operative part of the 2015 Judgment, the Court stated that
“Costa Rica has sovereignty over the ‘disputed territory’, as deﬁned by

27

163   maritime delimitation and land boundary (judgment)




28

164     maritime delimitation and land boundary (judgment)

the Court in paragraphs 69-70 of the . . . Judgment”. These paragraphs
read as follows:
         “69. Since it is uncontested that Nicaragua conducted certain
      activities in the disputed territory, it is necessary, in order to establish
      whether there was a breach of Costa Rica’s territorial sovereignty, to
      determine which State has sovereignty over that territory. The ‘dis-
      puted territory’ was deﬁned by the Court in its Order of 8 March 2011
      on provisional measures as ‘the northern part of Isla Portillos, that is
      to say, the area of wetland of some 3 square kilometres between the
      right bank of the disputed caño, the right bank of the San Juan River
      up to its mouth at the Caribbean Sea and the Harbor Head Lagoon’
      (I.C.J. Reports 2011 (I), p. 19, para. 55). The caño referred to is the
      one which was dredged by Nicaragua in 2010. Nicaragua did not con-
      test this deﬁnition of the ‘disputed territory’, while Costa Rica
      expressly endorsed it in its ﬁnal submissions (para. 2 (a)). The Court
      will maintain the deﬁnition of ‘disputed territory’ given in the
      2011 Order. It recalls that its Order of 22 November 2013 indicating
      provisional measures speciﬁed that a Nicaraguan military encamp-
      ment ‘located on the beach and close to the line of vegetation’ near
      one of the caños dredged in 2013 was ‘situated in the disputed territory
      as deﬁned by the Court in its Order of 8 March 2011’ (I.C.J. Reports
      2013, p. 365, para. 46).


         70. The above deﬁnition of the ‘disputed territory’ does not specif-
      ically refer to the stretch of coast abutting the Caribbean Sea which
      lies between the Harbor Head Lagoon, which lagoon both Parties
      agree is Nicaraguan, and the mouth of the San Juan River. In their
      oral arguments the Parties expressed diﬀerent views on this issue.
      However, they did not address the question of the precise location of
      the mouth of the river nor did they provide detailed information con-
      cerning the coast. Neither Party requested the Court to deﬁne the
      boundary more precisely with regard to this coast. Accordingly, the
      Court will refrain from doing so.” (Judgment, I.C.J. Reports 2015
      (II), pp. 696-697.)
   61. According to Costa Rica’s reading of that Judgment, “the beach of
Isla Portillos belongs to Costa Rica. This decision possesses the force of
res judicata, as reﬂected in Articles 59 and 60 of the Court’s Statute.”
Therefore, “[o]nly the precise location of the boundary at each end of the
sandbar of Harbor Head Lagoon remains open”. Costa Rica maintains
that the purpose behind the ﬁrst sentence of paragraph 70 of the
2015 Judgment was to leave open the question whether there was a mari-
time feature beyond the beach of Isla Portillos, and not to exclude that
beach from the disputed territory. According to Costa Rica, “the beach
of Isla Portillos was expressly included within the disputed territory” and
was thus declared to be Costa Rican territory.

29

165     maritime delimitation and land boundary (judgment)

  62. In Costa Rica’s view, the mainland boundary runs, consistent with
Article II of the 1858 Treaty, along the right bank of the Lower San Juan
River all the way to its mouth in the Caribbean Sea and the land bound-
ary terminus is located on the right bank of the San Juan River at its
mouth. According to Costa Rica, the only Nicaraguan territory in the
area of Isla Portillos is the enclave of Los Portillos/Harbor Head Lagoon
and the sandbar separating the lagoon from the Caribbean Sea, “for so
long as it is territory capable of appertaining to a State”.

    63. Nicaragua argues that, in its 2015 Judgment, “the Court did
not . . . determine the precise location of the boundary at any point
between the north-western end of Harbor Head Lagoon and the mouth
of the San Juan River” (emphasis in the original). Nicaragua maintains
that the Court in that Judgment refrained from deﬁning the boundary
with regard to the coast between the mouth of the San Juan River and
Harbor Head Lagoon and “did not ﬁx the limits of the ‘territory in dis-
pute’”. Nicaragua contends that the Certain Activities case was one
regarding State responsibility for wrongful acts and was not concerned
with delimitation. According to Nicaragua, that case did not require the
Court to take a position regarding sovereignty over the relevant stretch of
coast or its precise limits. Therefore, in Nicaragua’s view, sovereignty
over the beach of Isla Portillos remains to be determined.
    64. In this respect, Nicaragua argues that the 1858 Treaty and the subse-
quent Cleveland and Alexander Awards indicate that the starting-point of
the boundary is located at a ﬁxed point at Punta de Castilla, and not at the
mouth of the San Juan River. It emphasizes that President Cleveland ﬁxed
the starting-point of the land boundary “at the extremity of Punta de Cas-
tilla at the mouth of the San Juan de Nicaragua River, as they both existed
on the 15th day of April 1858” (emphasis added by Nicaragua). According
to Nicaragua, the Cleveland Award, which is still binding on the Parties,
made clear that the starting-point was a “fixed unmovable point” the loca-
tion of which would not shift following changes in the ﬂow of the River
(emphasis of Nicaragua). Nicaragua maintains that General Alexander’s
ﬁrst Award went “to great lengths to ﬁnd where Punta de Castilla was
located, because that was the ﬁxed starting point for the border”.
    65. In its Counter-Memorial, Nicaragua argued that the channel of the
San Juan River which ﬂowed into Harbor Head Lagoon at the time of
General Alexander’s ﬁrst Award, and was identiﬁed in the Award as
marking the land boundary, still ﬂows into the lagoon. According to Nica-
ragua, the beach of Isla Portillos and the sandbar between Harbor Head
Lagoon and the Caribbean Sea consist of the remnants of the barrier that
used to separate the lagoon from the Caribbean Sea so that they should be
considered an independent feature separated from the mainland. In Nica-
ragua’s view, the land boundary between the Parties runs as follows:
      “the land boundary starts at the north-east corner of the sandbar
      separating Harbor Head Lagoon from the Caribbean Sea, cuts that

30

166     maritime delimitation and land boundary (judgment)

      sandbar and follows the water’s edge around the lagoon until it meets
      the channel connecting Harbor Head Lagoon to the lower San Juan.
      The boundary then follows the contour of Isla Portillos up to the
      lower San Juan”.
Consequently, it submits that the stretch of coast between Harbor Head
Lagoon and the mouth of the San Juan River is under Nicaraguan sover-
eignty. Nicaragua argued in its oral pleadings that if the Court were to
accept Costa Rica’s position and decide that the coast is not under Nica-
raguan sovereignty, “the whole structure carefully created by the
1858 Treaty and the Awards would be dismantled and the Nicaragua/
Costa Rica border would have to be repeatedly under review”.
   66. Nicaragua acknowledged at the hearings that the channel linking
Harbor Head Lagoon to the San Juan River had “partially disappeared”
in recent years. It maintained that the “rules governing the eﬀects of
accretion and erosion” do not apply to the present situation and that
accordingly “the boundary should continue to be deﬁned by the approxi-
mate location of the former channel, such that the boundary that now
separates the beach from the wetland behind it corresponds to the line of
vegetation”.
   67. In its ﬁnal submissions, Costa Rica speciﬁcally requests the Court

      “to adjudge and declare that Nicaragua’s submission that the stretch
      of coast abutting the Caribbean Sea which lies between Harbor Head
      Lagoon and the mouth of the San Juan River constitutes Nicaraguan
      territory is inadmissible, on the basis that the issue has already been
      settled by the Judgment of the Court dated 16 December 2015 in the
      Certain Activities case”.

                                      *
   68. The Court has previously had the occasion to emphasize that “the
principle of res judicata, as reﬂected in Articles 59 and 60 of its Statute, is
a general principle of law which protects, at the same time, the judicial
function of a court or tribunal and the parties to a case which has led to
a judgment that is ﬁnal and without appeal” (Question of the Delimitation
of the Continental Shelf between Nicaragua and Colombia beyond 200 Nau-
tical Miles from the Nicaraguan Coast (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), p. 125, para. 58 and
authorities cited therein). However, for res judicata to apply in a given
case, the Court “must determine whether and to what extent the ﬁrst
claim has already been deﬁnitively settled” (ibid., p. 126, para. 59), for
“[i]f a matter has not in fact been determined, expressly or by necessary
implication, then no force of res judicata attaches to it” (ibid., para. 60,
quoting Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Monte-
negro), Judgment, I.C.J. Reports 2007 (I), p. 95, para. 126).

31

167     maritime delimitation and land boundary (judgment)

   69. The Court recalls that the operative part of its 2015 Judgment
stated that “Costa Rica has sovereignty over the ‘disputed territory’, as
deﬁned . . . in paragraphs 69-70” of that Judgment (I.C.J. Reports
2015 (II), p. 740, para. 229). The term “disputed territory” was described
in those paragraphs as including
      “the northern part of Isla Portillos, that is to say, the area of wetland
      of some 3 square kilometres between the right bank of the disputed
      caño, the right bank of the San Juan River up to its mouth at
      the Caribbean Sea and the Harbor Head Lagoon” (ibid., p. 697,
      para. 69).
The Court noted, however, that
      “[t]he above deﬁnition of the ‘disputed territory’ does not speciﬁcally
      refer to the stretch of coast abutting the Caribbean Sea which lies
      between the Harbor Head Lagoon, which lagoon both Parties agree
      is Nicaraguan, and the mouth of the San Juan River” (ibid., para. 70).
The Court further noted that the Parties
      “did not address the question of the precise location of the mouth of
      the river nor did they provide detailed information concerning the
      coast. Neither Party requested the Court to deﬁne the boundary more
      precisely with regard to this coast. Accordingly, the Court will refrain
      from doing so.” (Ibid.)
These passages indicate that no decision was taken by the Court in its
2015 Judgment on the question of sovereignty concerning the coast of the
northern part of Isla Portillos, since this question had been expressly
excluded. This means that it is not possible for the issue of sovereignty
over that part of the coast to be res judicata. Therefore, the Court cannot
declare inadmissible Nicaragua’s claim concerning sovereignty over that
stretch of coast of Isla Portillos.
   70. In its 2015 Judgment, the Court interpreted the 1858 Treaty as pro-
viding that “the territory under Costa Rica’s sovereignty extends to the
right bank of the Lower San Juan River as far as its mouth in the Carib-
bean Sea” (ibid., p. 703, para. 92). However, the absence of “detailed
information”, which had been observed in the 2015 Judgment, had left
the geographical situation of the area in question somewhat unclear with
regard to the conﬁguration of the coast of Isla Portillos, in particular
regarding the existence of maritime features oﬀ the coast and the presence
of a channel separating the wetland from the coast.
   71. The assessment made by the Court-appointed experts, which was
not challenged by the Parties, dispels all uncertainty about the present
conﬁguration of the coast and the existence of a channel linking the San
Juan River with Harbor Head Lagoon. The experts ascertained that “[o]ﬀ
the coastline, there are no features above water even at low tide” and
that, west of Harbor Head Lagoon, “the coast is made up of a broad
sandy beach with discontinuous and coast-parallel enclosed lagoons in

32

168     maritime delimitation and land boundary (judgment)

the backshore”, while “[i]n the westernmost portion, close to the mouth
of the San Juan River, there are no lagoons with free-standing water in
the backshore”. Signiﬁcantly, the experts observed that there is no longer
any water channel connecting the San Juan River with Harbor Head
Lagoon. Since there is no channel, there cannot be a boundary running
along it. Nicaragua’s contention that “the boundary should continue to
be deﬁned by the approximate location of the former channel” linking the
river with Harbor Head Lagoon ignores the fact that the channel in ques-
tion, as it existed at the time of the Alexander Awards, was running well
north of the present beach and has been submerged by the sea, as the
Court-appointed experts noted, explaining that “such . . . continuous
channel has disappeared due to coastal recession”. In light of these ﬁnd-
ings, the Court determines that Costa Rica has sovereignty over the whole
of Isla Portillos up to where the river reaches the Caribbean Sea. It fol-
lows from the 2015 Judgment and from the foregoing that the starting-
point of the land boundary is the point at which the right bank of the San
Juan River reaches the low-water mark of the coast of the Caribbean Sea.
That point is currently located at the end of the sandspit constituting the
right bank of the San Juan River at its mouth.

  72. However, as stated in the 2015 Judgment, the Parties agree that
Nicaragua has sovereignty over Harbor Head Lagoon (I.C.J. Reports
2015 (II), p. 697, para. 70). Costa Rica requests the Court to

      “determine the precise location of the land boundary separating both
      ends of the Los Portillos/Harbor Head Lagoon sandbar from Isla Por-
      tillos, and in doing so to determine that the only Nicaraguan territory
      existing today in the area of Isla Portillos is limited to the enclave
      consisting of Los Portillos/Harbor Head Lagoon and the sandbar
      separating the lagoon from the Caribbean Sea, insofar as this sandbar
      remains above water at all times and thus this enclave is capable of
      constituting territory appertaining to a State”.
   73. According to the Court-appointed experts, “Los Portillos/
Harbor Head Lagoon is commonly separated from the sea by [a] sand
barrier”, although there may be “temporary channels in the barrier”. This
assessment, which implies that the barrier is above water even at high
tide, was not challenged by the Parties. The Court therefore considers
that the Parties agree that both Harbor Head Lagoon and the sandbar
separating it from the Caribbean Sea are under Nicaragua’s sovereignty.
According to the experts, the sandbar extends between the points at the
edge of the north-eastern and north-western ends of the lagoon. The cur-
rent location of these points has been identiﬁed by the experts in their
report as points Ple2 and Plw2 with respective co-ordinates of
10° 55ʹ 47.23522ʺ N, 83° 40ʹ 03.02241ʺ W and 10° 56ʹ 01.38471ʺ N,
83° 40ʹ 24.12588ʺ W in WGS 84 datum. The Court concludes that the
sandbar extends between the points located at the north-eastern and

33

169   maritime delimitation and land boundary (judgment)




34

170    maritime delimitation and land boundary (judgment)

north-western ends of the lagoon, currently between points Ple2 and
Plw2, respectively; from each of these two points, the land boundary
should follow the shortest line across the sandbar to reach the low-
water mark of the coast of the Caribbean Sea (see above, p. 169, sketch-
map No. 2).

            B. Alleged Violations of Costa Rica’s Sovereignty
  74. Costa Rica’s Application includes the claim that, “by establishing
and maintaining a new military camp on the beach of Isla Portillos, Nica-
ragua has violated the sovereignty and territorial integrity of Costa Rica,
and is in breach of the Judgment of the Court of 16 December 2015 in the
Certain Activities case”. Costa Rica was referring to a military camp that
was placed in August 2016 “to the north-west of the lagoon’s sandbar and
installed on the beach of the northern part of Isla Portillos”. Costa Rica
requests the Court to declare that “Nicaragua must withdraw its military
camp” and reserves its position with regard to further remedies.

  75. Nicaragua initially asserted that the camp was situated on the
“sandbar that separates Harbor Head Lagoon from the Caribbean Sea”.
Later in its pleadings, Nicaragua did not contest that the camp was placed
on the beach outside the limits of the sandbar separating the lagoon from
the Caribbean Sea, but argued that “the whole coast belongs to Nicara-
gua”. In any case, Nicaragua contends that the Court has not yet issued
any decision with the eﬀect of res judicata concerning the beach where the
camp was located.
  76. As an alternative argument, Nicaragua maintains that, even if the
Court were to ﬁnd that the entirety of the coast is under Costa Rican
sovereignty, the camp was still positioned on a portion of the beach that
belongs to Nicaragua, because of the presence of a channel of water run-
ning behind the camp and connecting to Harbor Head Lagoon.

                                    *
   77. The Court notes that the experts have assessed that the edge of the
north-western end of Harbor Head Lagoon lies east of the place where
the military camp was located. The Court observes that it is now common
ground that the military camp was placed by Nicaragua on the beach
close to the sandbar, but not on it. The installation of the camp thus vio-
lated Costa Rica’s territorial sovereignty as deﬁned above. It follows that
the camp must be removed from Costa Rica’s territory. However, there
was no breach by Nicaragua of the 2015 Judgment because, as has been
observed above (see paragraph 69), the boundary with regard to the coast
had not been deﬁned in that Judgment.
   78. The Court considers that the declaration of a violation of
Costa Rica’s sovereignty and the order addressed to Nicaragua to remove
its camp from Costa Rica’s territory constitute appropriate reparation.

35

171     maritime delimitation and land boundary (judgment)

            IV. Maritime Delimitation in the Caribbean Sea

   79. The Court has been requested to delimit the maritime boundaries
between the Parties in the Caribbean Sea and the Paciﬁc Ocean. The Par-
ties’ respective claims relating to the Caribbean Sea are illustrated on
sketch-map No. 3 below (p. 172).

              A. Starting-point of the Maritime Delimitation
   80. The divergent views of the Parties concerning the starting-point of
the land boundary are reﬂected in their diﬀerent approaches to deﬁning
the starting-point of the maritime delimitation in the Caribbean Sea.
According to Costa Rica, the maritime delimitation “must start at the
mouth of the San Juan River”. However, given the instability of the coast
and in particular of the features near the point where the San Juan River
ﬂows into the Caribbean Sea, Costa Rica suggests that the starting-point
of the maritime delimitation should be placed not at the western end of
the sandspit at the mouth of the river, but on “the solid ground at the
base of the spit of Isla Portillos”. According to Costa Rica, this point
coincides with the point that the Court-appointed experts called point Pv
(see paragraph 104 below).
   81. Nicaragua maintains that, according to the 1858 Treaty and the
Cleveland Award, the land boundary line “begins at the extremity of
Punta de Castilla at the mouth of the San Juan de Nicaragua River, as
they both existed on the 15th day of April 1858” and that this point
should be used also for the maritime delimitation. Since General Alexan-
der stated in his ﬁrst Award that the point in question could “not now be
certainly located” and that
      “it best fulﬁl[led] the demands of the treaty and of President Cleve-
      land’s award to adopt what is practically the headland of to-day, or
      the north-western extremity of what seems to be the solid land, on the
      east side of Harbor Head Lagoon” (RIAA, Vol. XXVIII, p. 220),

Nicaragua argues that the point identiﬁed by General Alexander should
be adopted as the starting-point for the maritime delimitation even if it
has been submerged by the sea.
  82. In a communication to the Parties, the Court invited them to indi-
cate in their oral pleadings their positions concerning the possibility of
“starting the maritime boundary from a ﬁxed point in the Caribbean Sea
some distance from the coast”.
  83. Costa Rica’s primary position remains that the Court should select
a starting-point on land. Costa Rica suggests as an alternative that the
Court “connect any ﬁxed point at sea [on the equidistance line] to the
mouth of the San Juan River with a mobile line segment”. This ﬁxed
point would act as a “hinge point”. Costa Rica indicates that such a
point, if adopted by the Court, should be placed at a distance of 3 nauti-

36

172   maritime delimitation and land boundary (judgment)




37

173    maritime delimitation and land boundary (judgment)

cal miles from the coast, a distance suﬃcient to anticipate possible physi-
cal changes.
   84. While arguing for a diﬀerent location of the starting-point, Nicara-
gua agrees that “the ‘hinge’ solution is practicable. The line connecting
the ﬁxed point at sea with the actual land territory could be mobile, mov-
ing with natural changes in the coastline”. In its view, the ﬁxed point
should be placed at the point that General Alexander identiﬁed as the
starting-point of the land boundary and should be joined to the north-
eastern end of Harbor Head Lagoon by a mobile line.
   85. The positions taken by the Parties with regard to the starting-point of
the maritime boundary are illustrated on sketch-map No. 4 below (p. 174).

                                      *
  86. The Court observes that, since the starting-point of the land bound-
ary is currently located at the end of the sandspit bordering the San Juan
River where the river reaches the Caribbean Sea (see paragraph 71 above),
the same point would normally be the starting-point of the maritime
delimitation. However, the great instability of the coastline in the area of
the mouth of the San Juan River, as indicated by the Court-appointed
experts, prevents the identiﬁcation on the sandspit of a ﬁxed point that
would be suitable as the starting-point of the maritime delimitation. It is
preferable to select a ﬁxed point at sea and connect it to the starting-point
on the coast by a mobile line. Taking into account the fact that the pre-
vailing phenomenon characterizing the coastline at the mouth of the
San Juan River is recession through erosion from the sea, the Court
deems it appropriate to place a ﬁxed point at sea at a distance of 2 nauti-
cal miles from the coast on the median line.

                                     * *
   87. With regard to the enclave under Nicaragua’s sovereignty,
Costa Rica argues that no starting-point for the maritime delimitation
can be placed on the sandbar separating Harbor Head Lagoon from the
Caribbean Sea because of the general characteristics of the sandbar and
in particular its instability.
   88. Nicaragua addresses the issue of the starting-points of maritime
delimitation relating to the enclave only as an alternative, in the event
that the Court does not accept Nicaragua’s main contention that the
starting-point of the maritime delimitation is the same point identiﬁed by
General Alexander as the starting-point for the land boundary. Nicara-
gua notes that, should its contention not be accepted by the Court, “there
would be three land boundary termini on the Caribbean Sea deﬁning dif-
ferent stretches of coasts belonging to one Party or the other, generating
overlapping projections into the sea”.

                                      *
38

174   maritime delimitation and land boundary (judgment)




39

175     maritime delimitation and land boundary (judgment)

   89. The Court notes that the sandbar separating Harbor Head Lagoon
from the Caribbean Sea is a minor feature without vegetation and char-
acterized by instability. In relation to this sandbar, the question of the
starting-points of the maritime delimitation is bound up with the eﬀects,
if any, of this feature on the maritime delimitation. This latter issue will
be addressed below, taking into account the characteristics of the feature
in question.

                   B. Delimitation of the Territorial Sea
  90. With regard to the delimitation of the territorial sea, Article 15 of
UNCLOS, which is applicable between the Parties, both of them being
party to the Convention, reads as follows :
         “Where the coasts of two States are opposite or adjacent to each
      other, neither of the two States is entitled, failing agreement between
      them to the contrary, to extend its territorial sea beyond the median
      line every point of which is equidistant from the nearest points on the
      baselines from which the breadth of the territorial seas of each of the
      two States is measured. The above provision does not apply, however,
      where it is necessary by reason of historic title or other special cir-
      cumstances to delimit the territorial seas of the two States in a way
      which is at variance therewith.”
The Court will use the term “median line” as in the above provision but
will refer to “equidistance line” when it summarizes pleadings of the Par-
ties where the latter term is used.


                                      *
   91. Costa Rica argues that the Court should delimit the Parties’ bound-
ary in the territorial sea ﬁrst, and thereafter in the exclusive economic
zone and on the continental shelf, by means of two diﬀerent methods.
According to Costa Rica, the Court has consistently diﬀerentiated
between the delimitation of the territorial sea under Article 15 of
UNCLOS, and the delimitation of the exclusive economic zone and of the
continental shelf under Articles 74 and 83 of UNCLOS, according to
which it “shall be eﬀected by agreement on the basis of international law,
as referred to in Article 38 of the Statute of the International Court of
Justice, in order to achieve an equitable solution”.
   92. Nicaragua argues that Article 15 of UNCLOS does not stipulate
how the delimitation is to be eﬀected, but only how States must act failing
an agreement on delimitation. According to Nicaragua, a ﬂexible applica-
tion of the equidistance/special circumstances rule is necessary in order to
“take into account local characteristics of the conﬁguration of the coast-
line”. Nicaragua further argues that there is no practical diﬀerence
between the régime of delimitation of the territorial sea according to

40

176    maritime delimitation and land boundary (judgment)

Article 15 of UNCLOS and the régime applicable to the delimitation of
the exclusive economic zone and the continental shelf, respectively out-
lined in Articles 74 and 83 of UNCLOS. In its view, “the approaches to
delimitation of the diﬀerent maritime zones are convergent” and all rele-
vant provisions of UNCLOS must be read together and in context.

   93. Costa Rica maintains that in the delimitation of the territorial sea
Nicaragua has taken into account legal concepts and geographic features
that could only be relevant to the delimitation of its exclusive economic
zone and continental shelf. Costa Rica indicates that, while the provisions
of UNCLOS may not be taken in isolation, Article 15 “does not refer to
or incorporate Articles 74 and 83, and vice versa”: Article 15 uses diﬀer-
ent terms, concerns a diﬀerent subject-matter and consists of an autono-
mous provision. Costa Rica recalls that, in earlier cases concerning the
delimitation of the territorial sea, the Court recognized the primacy of
equidistance and decided that it would depart from an equidistance line
only if special circumstances justiﬁed such a departure. While Costa Rica
agrees that there is an element of ﬂexibility in the adjustment of the line
based on the existence of special circumstances, it maintains that this ﬂex-
ibility could not override the plain meaning of the text of UNCLOS
which distinguishes between delimitation methods in diﬀerent maritime
zones.
   94. However, the Parties agree that, for the delimitation of the territo-
rial sea, it is ﬁrst necessary to establish the equidistance line. The Parties
proceeded to discuss the delimitation of the territorial sea on the basis of
the same method. They began by drawing a provisional equidistance line,
and subsequently argued whether special circumstances existed that
would justify the adjustment of the line.
   95. Costa Rica recalls that base points must be selected on coastal fea-
tures that represent the “physical reality at the time of the delimitation”
(referring to Maritime Delimitation in the Black Sea (Romania v. Ukraine),
Judgment, I.C.J. Reports 2009, p. 106, para. 131). Consequently, base
points should not be placed on “ephemeral, sandy, unstable features”.
According to Costa Rica, those features include Barra Morris Creek, a
sandbar on the left bank of the mouth of the San Juan River, and the
sandspit north-west of Isla Portillos.

   96. Nicaragua identiﬁes base points on dry land “and not . . . any
points that lie upon straight baselines but not upon land”. Nicaragua
criticizes the fact that, in the construction of the equidistance line in the
territorial sea, Costa Rica did not place base points on Paxaro Bovo and
Palmenta Cays. According to Nicaragua, these features are entitled to a
territorial sea and cannot be disregarded in the drawing of the equidis-
tance line in the territorial sea.
   97. Objecting to Nicaragua’s view that base points should be placed on
Paxaro Bovo and Palmenta Cays for the construction of the equidistance
line in the territorial sea, Costa Rica argues that, in light of their location,

41

177    maritime delimitation and land boundary (judgment)

those features can have no impact on the course of the delimitation line
in the territorial sea.


                                      *
   98. In accordance with its established jurisprudence, the Court will
proceed in two stages: ﬁrst, the Court will draw a provisional median line;
second, it will consider whether any special circumstances exist which jus-
tify adjusting such a line (Maritime Delimitation and Territorial Questions
between Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment,
I.C.J. Reports 2001, p. 94, para. 176; Territorial and Maritime Dispute
between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v.
Honduras), Judgment, I.C.J. Reports 2007 (II), p. 740, para. 268).
   99. The Court notes that Nicaragua has adopted a system of straight
baselines in the Caribbean Sea by Decree No. 33-2013 of 19 August 2013,
which Costa Rica has challenged. However, Nicaragua does not rely on
those baselines for determining the equidistance lines concerning the ter-
ritorial sea, the exclusive economic zone and the continental shelf.

  100. The Court will construct the provisional median line for delimiting
the territorial sea only on the basis of points situated on the natural coast,
which may include points placed on islands or rocks. The base points used
by the Court are located on salient points that are situated on solid land
and thus have a relatively higher stability than points placed on sandy fea-
tures. The placement of these base points is illustrated on sketch-map No. 5
below (p. 180). The Court observes that Paxaro Bovo and Palmenta Cays
do not aﬀect the construction of the median line in the territorial sea.

                                     * *
   101. Nicaragua contends that the equidistance line in the territorial sea
should be adjusted in view of a “special circumstance” consisting in “the
exaggerated cut-oﬀ resulting from the change from a convex to a concave
coastline in the immediate vicinity of the Punta de Castilla starting-
point”. Nicaragua maintains that this portion of the coast does not reﬂect
its general direction and notes that the resulting deviation “persists for a
signiﬁcant part of the length of the equidistance line”. It argues that the
convex-concave combination has to be regarded as a special circumstance
requiring an adjustment of the strict equidistance line in the territorial
sea. According to Nicaragua, it is “common ground that cut-oﬀs result-
ing from coastal conﬁgurations” may lead to necessary adjustments of the
provisional equidistance line.
   102. Costa Rica argues that there are no “special circumstances which
require a delimitation of the territorial sea other than on the basis of equi-
distance”. In response to Nicaragua’s argument, Costa Rica contends
that recourse to the equidistance line would not create any inequitable

42

178    maritime delimitation and land boundary (judgment)

cut-oﬀ within the territorial sea. It maintains that Nicaragua’s argument
is based on an “artiﬁcially expanded geographic scope for the territorial
sea delimitation” and inaccurate depictions of the coastal projections that
it alleges would be cut oﬀ. According to Costa Rica, the boundary in the
territorial sea should therefore follow an unadjusted equidistance line.


                                     *
   103. The Court considers that, for the delimitation of the territorial
sea, the combined eﬀect of the concavity of Nicaragua’s coast west of the
mouth of the San Juan River and of the convexity of Costa Rica’s coast
east of Harbor Head Lagoon is of limited signiﬁcance and does not rep-
resent a special circumstance that could justify an adjustment of the
median line under Article 15 of UNCLOS.
   104. However, the Court considers that a special circumstance aﬀect-
ing maritime delimitation in the territorial sea consists in the high insta-
bility and narrowness of the sandspit near the mouth of the San Juan
River which constitutes a barrier between the Caribbean Sea and a size-
able territory appertaining to Nicaragua (see paragraph 86 above). The
instability of this sandspit does not allow one to select a base point on
that part of Costa Rica’s territory, as Costa Rica acknowledges, or to
connect a point on the sandspit to the ﬁxed point at sea for the ﬁrst part
of the delimitation line. The Court is of the view that it is more appropri-
ate that the ﬁxed point at sea on the median line, referred to in para-
graph 86 above, be connected by a mobile line to the point on solid land
on Costa Rica’s coast which is closest to the mouth of the river. Under
the present circumstances, this point has been identiﬁed by the Court-
appointed experts as point Pv, with co-ordinates 10° 56ʹ 22.56ʺ N,
83° 41ʹ 51.81ʺ W (WGS 84 datum), but there may be geomorphological
changes over time. For the present, the delimitation line in the territorial
sea thus extends from the ﬁxed point at sea landwards to the point on the
low-water mark of the coast of the Caribbean Sea that is closest to
point Pv. From the ﬁxed point seawards, the delimitation line in the ter-
ritorial sea is the median line as determined by the base points selected in
relation to the present situation of the coast.

   105. The Court considers that another special circumstance is relevant
for the delimitation of the territorial sea. The instability of the sandbar
separating Harbor Head Lagoon from the Caribbean Sea and its situa-
tion as a small enclave within Costa Rica’s territory call for a special
solution. Should territorial waters be attributed to the enclave, they would
be of little use to Nicaragua, while breaking the continuity of Costa Rica’s
territorial sea. Under these circumstances, the delimitation in the territo-
rial sea between the Parties will not take into account any entitlement
which might result from the enclave.


43

179      maritime delimitation and land boundary (judgment)

  106. The delimitation line in the territorial sea is obtained by joining
landwards the ﬁxed point at sea deﬁned below with the point on solid
land on Costa Rica’s coast that is closest to the mouth of the river (see
paragraph 104 above) and by joining seawards with geodetic lines the
points with the following co-ordinates in WGS 84 datum:

            Turning point              Latitude north      Longitude west
      Fixed point at 2 NM (FP)          10° 58ʹ 22.9ʺ       83° 41ʹ 39.8ʺ
                  A                     11° 01ʹ 38.6ʺ       83° 40ʹ 50.4ʺ
                  B                     11° 02ʹ 32.0ʺ       83° 40ʹ 12.9ʺ
                  C                     11° 02ʹ 42.7ʺ       83° 40ʹ 05.6ʺ
                  D                     11° 02ʹ 45.7ʺ       83° 40ʹ 03.7ʺ
                  E                     11° 03ʹ 14.3ʺ       83° 39ʹ 45.6ʺ
                  F                     11° 04ʹ 10.9ʺ       83° 39ʹ 07.7ʺ
                  G                     11° 04ʹ 54.2ʺ       83° 38ʹ 35.3ʺ
                  H                     11° 05ʹ 02.7ʺ       83° 38ʹ 28.7ʺ
                  I                     11° 06ʹ 04.1ʺ       83° 37ʹ 42.6ʺ
                  J                     11° 06ʹ 24.8ʺ       83° 37ʹ 26.3ʺ
                  K                     11° 06ʹ 46.7ʺ       83° 37ʹ 08.0ʺ
                  L                     11° 07ʹ 24.0ʺ       83° 36ʹ 34.7ʺ

The boundary in the territorial sea shall terminate at point Lx (with cur-
rent co-ordinates 11° 07ʹ 28.8ʺ N and 83° 36ʹ 30.4ʺ W), at the intersection
of the 12-nautical-mile line with the geodetic line connecting point L with
the ﬁrst turning point on the provisional equidistance line in the exclusive
economic zone, identiﬁed as point 1 and having the co-ordinates indi-
cated at paragraph 145 below. The delimitation line is illustrated on
sketch-map No. 5 below (p. 180).

              C. Delimitation of the Exclusive Economic Zone
                         and the Continental Shelf
   107. The Court will now proceed to the delimitation of the exclu-
sive economic zones and continental shelves appertaining to Costa Rica
and Nicaragua, for which both Parties requested the Court to draw a
single delimitation line. The relevant provisions of UNCLOS read as
follows :
      Article 74
        “The delimitation of the exclusive economic zone between States
      with opposite or adjacent coasts shall be eﬀected by agreement on the
      basis of international law, as referred to in Article 38 of the Statute
      of the International Court of Justice, in order to achieve an equitable
      solution.”



44

180   maritime delimitation and land boundary (judgment)




45

181     maritime delimitation and land boundary (judgment)

        Article 83
         “The delimitation of the continental shelf between States with
      opposite or adjacent coasts shall be eﬀected by agreement on the basis
      of international law, as referred to in Article 38 of the Statute of the
      International Court of Justice, in order to achieve an equitable solu-
      tion.”
(a) Relevant coasts and relevant area
      (i) Relevant coasts
   108. An essential step in maritime delimitation is identifying the rele-
vant coasts : those that “generate projections which overlap with projec-
tions from the coast of the other Party” (Maritime Delimitation in the
Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 97,
para. 99). For deﬁning the criteria applicable to determining when rele-
vant overlapping projections exist, both Parties refer to the Court’s juris-
prudence and to a passage in the arbitral award in Bay of Bengal Maritime
Boundary Arbitration (Bangladesh v. India), in which the arbitral tribunal
noted that “there is a margin of appreciation in determining the projec-
tions generated by a segment of coastline and a point at which a line
drawn at an acute angle to the general direction of the coast can no lon-
ger be fairly said to represent the seaward projection of that coast” (Tri-
bunal established under Annex VII of UNCLOS, Award of 7 July 2014,
International Law Reports, Vol. 167, p. 86, para. 302).


   109. However, Nicaragua and Costa Rica take diﬀerent approaches to
the determination of the relevant coasts in the present proceedings. Nica-
ragua argues that a segment of coast may be considered relevant only if
its frontal projection “overlaps with the seaward projection of the coast
of [the] other Party”, the term “seaward” having “the connotation of ‘in
the direction of the sea’”. Costa Rica contends that, with some exceptions
concerning particular situations — such as the case of a coast that “faces
entirely away from the area of overlapping potential entitlements” — the
relevant coasts are determined by establishing which coasts generate over-
lapping entitlements by employing radial projections, using an envelope
of arcs.
   110. Notwithstanding this divergence of methods, the Parties reach
nearly identical solutions with regard to the relevant coasts on the Carib-
bean Sea. According to Nicaragua, “its relevant coast includes the coast
up to Coconut Point”, while the entire coast of Costa Rica is relevant (see
below, p. 183, sketch-map No. 7). Costa Rica takes the same position
with regard to its own coast but considers that “only the coast of Nicara-
gua ending at or near Punta de Perlas is relevant on the Nicaraguan
coast” (see below, p. 182, sketch-map No. 6).



46

182   maritime delimitation and land boundary (judgment)




47

183   maritime delimitation and land boundary (judgment)




                              *
48

184     maritime delimitation and land boundary (judgment)

   111. The Court considers that the entire mainland coast of Costa Rica
is relevant. In the Court’s view, the mainland coast of Nicaragua is rele-
vant up to Punta Gorda (north), where the coast shows a signiﬁcant
inﬂexion. All these coasts generate projections that overlap with projec-
tions from the other Party’s coast.
   112. One divergence between the Parties regarding the relevant coasts
concerns Nicaragua’s contention that a few kilometres should be added
to the overall length of its relevant coast because some parts of the coasts
of the Corn Islands and of the Cayos de Perlas should also be included.
The Court observes that the Corn Islands, but not the Cayos de Perlas,
were already considered in the Judgment in the case between Nicaragua
and Colombia as parts of the relevant coast, contributing “base points for
the construction of the provisional median line” with regard to the conti-
nental shelf and the exclusive economic zone (Territorial and Maritime
Dispute (Nicaragua v. Colombia), Judgment, I.C.J. Reports 2012 (II),
pp. 698-699, para. 201). According to that Judgment, the coasts of the
Corn Islands did not “add to the length of the relevant coast”, but this
was for a reason that does not apply in the present case, namely that in
relation to Colombia’s islands the Corn Islands were “parallel to the
mainland” (ibid., p. 678, para. 145).

   113. The coasts of the Corn Islands that do not face north also have to
be included when determining the length of the relevant coasts. On the
other hand, no evidence concerning the capacity of the Cayos de Perlas to
“sustain human habitation or economic life of their own” as required by
Article 121 of UNCLOS was supplied by Nicaragua to support its asser-
tion that “the Cayos de Perlas generate maritime projections”. Therefore
their coasts should not be included among the relevant coasts.

  114. Given the fact that the relevant coasts of Nicaragua and
Costa Rica are not characterized by sinuosity, the length of the relevant
coasts should preferably be measured on the basis of their natural con-
ﬁguration. This results in a total length of the coasts of 228.8 km for
Costa Rica and of 465.8 km for Nicaragua, with a ratio of 1:2.04 in
favour of Nicaragua (see below, p. 185, sketch-map No. 8).
      (ii) Relevant area
  115. As the Court indicated in Territorial and Maritime Dispute
(Nicaragua v. Colombia), “[t]he relevant area comprises that part of the
maritime space in which the potential entitlements of the parties overlap”
(Judgment, I.C.J. Reports 2012 (II), p. 683, para. 159).

  116. The Court also recalls its observation that “the legal concept of
the ‘relevant area’ has to be taken into account as part of the methodol-
ogy of maritime delimitation” (Maritime Delimitation in the Black Sea
(Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 99, para. 110).

49

185   maritime delimitation and land boundary (judgment)




50

186     maritime delimitation and land boundary (judgment)

Moreover, “[d]epending on the conﬁguration of the relevant coasts in the
general geographical context, the relevant area may include certain mari-
time spaces and exclude others which are not germane to the case in
hand” (Territorial and Maritime Dispute (Nicaragua v. Colombia), Judg-
ment, I.C.J. Reports 2012 (II), p. 682, para. 157).

                                      *
  117. The Parties agree that the relevant area should not include the
spaces attributed to Colombia on the basis of the 2012 Judgment and
those attributed to Panama by the 1980 bilateral treaty concluded with
Costa Rica. This conforms with what the Court stated in Territorial and
Maritime Dispute (Nicaragua v. Colombia) (Judgment, I.C.J. Reports
2012 (II), p. 685, para. 163):
         “The Court recalls that the relevant area cannot extend beyond the
      area in which the entitlements of both Parties overlap. Accordingly,
      if either Party has no entitlement in a particular area, whether because
      of an agreement it has concluded with a third State or because that
      area lies beyond a judicially determined boundary between that Party
      and a third State, that area cannot be treated as part of the relevant
      area for present purposes.”
   118. In the north, in order to determine the relevant area, Nicaragua
submits that a perpendicular line to the general direction of the coast
should be drawn starting from Coconut Point until it reaches the bound-
ary with Colombia (see above, p. 183, sketch-map No. 7). Costa Rica
contends that the relevant area should also comprise waters falling
“within the radial projection of other parts of coast that are relevant”.
This would increase the part of the relevant area attributed to Nicaragua
(see above, p. 182, sketch-map No. 6).
   119. To deﬁne the relevant area in the south, Costa Rica adopts a
notional line continuing along the direction of its maritime boundary
with Panama as set out in their bilateral treaty of 1980. Nicaragua’s posi-
tion on the relevant area is that it should be bounded to the south by the
lines drawn in the 1980 treaty between Costa Rica and Panama and in the
1977 treaty between Costa Rica and Colombia (see orange area on
sketch-map No. 7 above). However, Nicaragua contends that, if the
Court were to adopt Costa Rica’s position on the 1977 Treaty and extend
the relevant area beyond the limits set out therein, that area should be
bounded by the line drawn in the 1976 Treaty between Panama and
Colombia (see light brown area on sketch-map No. 7). Nicaragua rejects
Costa Rica’s approach of using the notional extension of the line set out
in the 1980 Treaty to deﬁne the relevant area as it would exclude an area
to the south of that line where only Costa Rica or Nicaragua may have
claims.

                                      *
51

187     maritime delimitation and land boundary (judgment)

   120. The Court considers that, except for the space attributed to
Colombia in the 2012 Judgment, the area where there are overlapping
projections in the north includes the whole maritime space situated within
a distance of 200 nautical miles from Costa Rica’s coast.
   121. In the south, the situation is more complicated because of the
presence of claims of third States on which the Court cannot pronounce
itself (see subsection (b) below). The impact of the rights of third States
in the areas that may be attributed to one of the Parties cannot be deter-
mined, but the spaces where third States have a claim may nevertheless be
included. In the Maritime Delimitation in the Black Sea case (Romania v.
Ukraine) (Judgment, I.C.J. Reports 2009, p. 100, para. 114), the Court
observed that:
      “where areas are included solely for the purpose of approximate iden-
      tiﬁcation of overlapping entitlements of the Parties to the case, which
      may be deemed to constitute the relevant area (and which in due
      course will play a part in the ﬁnal stage testing for disproportionality),
      third party entitlements cannot be aﬀected.”

  122. The Court will further analyse the issue of the relevant area in
subsection (e) below.
(b) Relevance of bilateral treaties and judgments involving third States


   123. An issue is raised by the fact that, in the area of the Caribbean Sea
in which the Court is requested to delimit the maritime boundary between
the Parties, third States may also have claims. As was stated in Territorial
and Maritime Dispute (Nicaragua v. Colombia), the Court’s Judgment
may only address the maritime boundary between the Parties, “without
prejudice to any claim of a third State or any claim which either Party
may have against a third State” (Judgment, I.C.J. Reports 2012 (II),
p. 707, para. 228). The Judgment can refer to those claims, but cannot
determine whether they are well founded. Conversely, a judgment ren-
dered by the Court between one of the Parties and a third State or between
two third States cannot per se aﬀect the maritime boundary between the
Parties. The same applies to treaties concluded between one of the Parties
and a third State or between third States.


                                       *
   124. Nicaragua acknowledges that treaties cannot be relied on by
States that are not party to them, but nevertheless presents arguments
concerning maritime delimitation on the basis of three treaties to which it
is not a party, one between Costa Rica and Colombia, another between
Costa Rica and Panama and the last between Colombia and Panama.

52

188     maritime delimitation and land boundary (judgment)

With regard to the 1977 Treaty on Delimitation of Marine and Submarine
Areas and Maritime Co-operation between Costa Rica and Colombia,
Nicaragua argues that this treaty “ﬁxed and limited Costa Rica’s interests
in the maritime spaces of the Caribbean Sea” and that it consolidated
Costa Rica’s potential claims in the area.
   125. Moreover, Nicaragua states that although the treaty between
Costa Rica and Colombia has not been ratiﬁed, it “was in fact enforced
according to its provisions”. According to Nicaragua, compliance by
Costa Rica with the terms of the treaty for approximately 40 years gener-
ated binding obligations for Costa Rica. In Nicaragua’s view, statements
made by Costa Rica “constituted an irrevocable commitment to ratify
[the treaty], once all the parliamentary requirements had been satisﬁed”.
   126. Nicaragua claims that the boundary established by the 1977 Treaty
between Costa Rica and Colombia must be taken into account in the
delimitation between the Parties in the present case in the exclusive eco-
nomic zone and continental shelf. That boundary, in Nicaragua’s view,
“deﬁnes — and limits — the extent of Costa Rica’s maritime areas in the
Caribbean Sea” and prevents Costa Rica from claiming any area to the
north and east of that line.
   127. According to Nicaragua,
      “there can have been no vacuum in the areas of the South-Western
      Caribbean attributed to Colombia in its 1977 Treaty with Costa Rica.
      If the areas were not claimed by Costa Rica in 1977, they appertained
      to Colombia : and following the Court’s Judgment of 2012, some of
      those areas now belong to Nicaragua.”

   128. With regard to the 1980 Treaty between Costa Rica and Panama,
Nicaragua acknowledges that this treaty is also res inter alios acta in rela-
tion to Nicaragua, but nevertheless it argues that the treaty creates “a
legal régime and scenario which the Court cannot ignore”. According to
Nicaragua, Article 1 of the treaty establishes a tripoint at the intersection
of the boundaries concerning Costa Rica, Colombia and Panama. This
provision, in Nicaragua’s view, also gives eﬀect to the 1977 Treaty
between Costa Rica and Colombia.
   129. Concerning the 1976 Treaty between Colombia and Panama,
Nicaragua argues that Panama can no longer have any claim in the
area north of the boundary line, because it would be incompatible
with that treaty. In Nicaragua’s view, also Colombia cannot have any
claim in that area, as this would be incompatible with the boundary
drawn by the Court in Territorial and Maritime Dispute (Nicaragua v.
Colombia). Therefore, only Nicaragua or Costa Rica may have claims in
that area.
   130. In its Counter-Memorial, Nicaragua observes that the 2012 Judg-
ment of the Court is not binding on Costa Rica, but that “a departure
from its ﬁndings would be warranted only if new and compelling elements
would justify such a departure”.

53

189    maritime delimitation and land boundary (judgment)

   131. With regard to the 1977 Treaty between Costa Rica and Colom-
bia, Costa Rica argues that this treaty has not been ratiﬁed and that thus,
according to its terms, it has never entered into force and cannot have the
same eﬀects as if it were ratiﬁed. Despite Costa Rica’s practice of compli-
ance with regard to the boundary ﬁxed by the treaty, the latter is res inter
alios acta in relation to Nicaragua and should not be taken into account
in the present case. Costa Rica further asserts that the treaty could not
produce any erga omnes eﬀects. Moreover, following the Court’s
2012 Judgment in the case concerning Territorial and Maritime Dispute
(Nicaragua v. Colombia), Costa Rica indicated in a note to Colombia
that it considered the treaty to be “impracticable” and “ineﬀective”. It
maintains that the two countries no longer share an area of overlapping
maritime entitlements. Referring to the 1980 Treaty between Costa Rica
and Panama, Costa Rica argues that the fact that this treaty is undisput-
edly in force and that the boundary it establishes may connect at a tri-
point with the line ﬁxed by the 1977 Treaty does not imply that the
1977 Treaty is in force.
   132. In response to Nicaragua’s argument concerning Costa Rica’s
practice with regard to the 1977 Treaty, Costa Rica contends that its con-
duct cannot amount to any renunciation of its rights in the maritime
areas now at stake. Costa Rica maintains that the “provisional applica-
tion of a treaty that has not entered into force simply involves compliance
with the provisions of the law of treaties” and refers to the obligation,
under Article 18 of the Vienna Convention on the Law of Treaties, for a
State which has signed a treaty to refrain from “acts which would defeat
the object and purpose” of the treaty before its ratiﬁcation. Costa Rica
stresses that on no occasion did it renounce its right to assert its entitle-
ment to maritime areas in the region with respect to Nicaragua.
   133. With regard to the 1976 Treaty between Colombia and Panama,
Costa Rica maintains that this treaty cannot aﬀect the rights of the Par-
ties in the present case. Costa Rica argues that the Court and interna-
tional tribunals have consistently refused to consider treaties concluded
with third States or between third States when drawing the course of a
maritime boundary. According to Costa Rica, while these treaties may be
used to set the limits of the relevant area and may inﬂuence the endpoint
of the maritime boundary, their bilateral character should be preserved
and the Court should not take them into account when drawing a mari-
time boundary between the Parties.

                                     *
   134. The Court observes that the 1976 Treaty between Panama and
Colombia involves third States and cannot be considered relevant for the
delimitation between the Parties. With regard to the 1977 Treaty between
Costa Rica and Colombia, there is no evidence that a renunciation by
Costa Rica of its maritime entitlements, if it had ever taken place, was
also intended to be eﬀective with regard to a State other than Colombia.

54

190     maritime delimitation and land boundary (judgment)

(c) Provisional equidistance line
   135. In order to deﬁne the single maritime boundary concerning the
exclusive economic zone and the continental shelf, the Court has to
“achieve an equitable solution” according to Articles 74 and 83 of
UNCLOS. The Court will delimit the exclusive economic zone and the
continental shelf pursuant to its established methodology in three stages.
First, it will provisionally draw an equidistance line using the most appro-
priate base points on the relevant coasts of the Parties. Second, it will
consider whether there exist relevant circumstances which are capable of
justifying an adjustment of the equidistance line provisionally drawn.
Third, it will assess the overall equitableness of the boundary resulting
from the ﬁrst two stages by checking whether there exists a marked dis-
proportionality between the length of the Parties’ relevant coasts and the
maritime areas found to appertain to them (Maritime Delimitation in the
Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
pp. 101-103, paras. 115-122 ; Territorial and Maritime Dispute (Nicara-
gua v. Colombia), Judgment, I.C.J. Reports 2012 (II), pp. 695-696,
paras. 190-193 ; Maritime Dispute (Peru v. Chile), Judgment, I.C.J. Reports
2014, p. 65, para. 180). The Court notes that the methodology in
three stages set out in its Judgment in Maritime Delimitation in the
Black Sea (Romania v. Ukraine) has also been adopted by other interna-
tional tribunals requested to delimit maritime boundaries (see e.g. Delim-
itation of the Maritime Boundary in the Bay of Bengal (Bangladesh/
Myanmar), Judgment, ITLOS Reports 2012, pp. 64-68, paras. 225-240 ;
Bay of Bengal Maritime Boundary Arbitration (Bangladesh v. India),
Award of 7 July 2014, International Law Reports, Vol. 167, pp. 111-114,
paras. 336-346).
   136. With regard to the ﬁrst stage of the delimitation, the Court, in
Maritime Delimitation in the Black Sea (Romania v. Ukraine), stated
that:
         “First, the Court will establish a provisional delimitation line, using
      methods that are geometrically objective and also appropriate for the
      geography of the area in which the delimitation is to take place. So
      far as delimitation between adjacent coasts is concerned, an equidis-
      tance line will be drawn unless there are compelling reasons that make
      this unfeasible in the particular case” (Judgment, I.C.J. Reports 2009,
      p. 101, para. 116).
As the Court observed in that Judgment, “[t]he line thus adopted is heav-
ily dependent on the physical geography and the most seaward points of
the two coasts” (ibid., para. 117). However, the Court also noted that,
“[w]hen placing base points on very small maritime features would distort
the relevant geography, it is appropriate to disregard them in the con-
struction of a provisional median line” (Territorial and Maritime Dispute
(Nicaragua v. Colombia), Judgment, I.C.J. Reports 2012 (II), p. 699,
para. 202).

55

191    maritime delimitation and land boundary (judgment)

   137. The seaward endpoint of the delimitation of the territorial sea, as
determined above (see paragraph 106), constitutes the starting-point of
the provisional equidistance line.
   138. The Court has already observed when considering the median
line relating to the territorial sea that the Parties construct their respec-
tive equidistance lines by using base points that are placed on natural
coasts. The same applies with regard to the equidistance lines proposed
by the Parties concerning the exclusive economic zone and the continental
shelf.

                                     *
   139. The Parties are generally in agreement with regard to the selection
of base points, but are divided on two issues. The ﬁrst issue concerns the
placement of base points on the Corn Islands. Costa Rica contests this
placement. Costa Rica acknowledges that, in Territorial and Maritime
Dispute (Nicaragua v. Colombia), “[t]hese same Nicaraguan features were
given full eﬀect in the delimitation with Colombia”, but argues that in
that case the delimitation was diﬀerent, because it concerned “the oppo-
site coasts of opposing islands” and not adjacent coasts. Nicaragua con-
tends that, considering the Corn Islands’ vicinity to the mainland, “to
ignore [them] as base points would . . . eﬀectively erase an integral com-
ponent of Nicaragua’s coast from the map”. Nicaragua points out that
the Corn Islands are capable of generating an exclusive economic zone
and a continental shelf.


                                     *
   140. The Court concludes that base points should be placed on the
Corn Islands for the purpose of constructing a provisional equidistance
line. These islands have a signiﬁcant number of inhabitants and sustain
economic life. They therefore amply satisfy the requirements set forth in
Article 121 of UNCLOS for an island to be entitled to generate an exclu-
sive economic zone and continental shelf. The eﬀect that has to be attrib-
uted to the Corn Islands in the adjusted delimitation is a diﬀerent
question, that should not aﬀect the construction of the provisional equi-
distance line.

                                    * *
  141. The other issue relating to the base points concerns some minor
maritime features, Paxaro Bovo and Palmenta Cays, which are situated at
a short distance from Nicaragua’s mainland coast near Punta del Mono.
Costa Rica argues that base points should not be placed on small insular
features located along the coast and stresses that islets, cays and rocks do
not generate entitlements to an exclusive economic zone or a continental

56

192    maritime delimitation and land boundary (judgment)

shelf. In Costa Rica’s view, placing base points on those features would
create an “excessive and disproportionate distortion” of the provisional
equidistance line. Nicaragua does not argue that these small islands are
capable of generating a claim to an exclusive economic zone or to a con-
tinental shelf. According to Nicaragua, however, these maritime features
can provide base points for the construction of the provisional equidis-
tance line because they are “fringing islands” that “form an integral part
of Nicaragua’s coast”. The assimilation of these islands to the coast is
contested by Costa Rica.

                                     *
   142. The Court notes that the Palmenta Cays are islets lying at a dis-
tance of about one nautical mile from the coast. When considering
base points for the construction of an equidistance line, the Court referred
to “a cluster of fringe islands” in Maritime Delimitation in the Black Sea
(Romania v. Ukraine) (Judgment, I.C.J. Reports 2009, p. 109, para. 149)
and to “islands fringing the Nicaraguan coast” in Territorial and Mari-
time Dispute (Nicaragua v. Colombia) (Judgment, I.C.J. Reports
2012 (II), p. 678, para. 145; see also ibid., p. 699, para. 201). Such forma-
tions may be assimilated to the coast. Palmenta Cays ﬁt this description.
The same conclusion may apply with regard to Paxaro Bovo, which is a
rock situated 3 nautical miles oﬀ the coast south of Punta del Mono. The
Court considers it appropriate to place base points on both features for
the construction of the provisional equidistance line.

   143. In the construction of the provisional equidistance line relating to
the exclusive economic zone and to the continental shelf, the Court will
again select base points located on the natural coast and on solid land
(see paragraph 100 above).
   144. As already stated, the construction of this line is without preju-
dice to any claims that a third State may have on part of the area crossed
by the line.
   145. The provisional equidistance line shall follow a series of geodetic
lines connecting the points having the following co-ordinates in WGS 84
datum:
         Turning point                Latitude north      Longitude west
Lx (endpoint of the delimitation       11° 07ʹ 28.8ʺ       83° 36ʹ 30.4ʺ
     of the territorial sea)
                1                        11° 08ʹ 08.3ʺ      83° 35ʹ 54.5ʺ
                2                        11° 09ʹ 01.3ʺ      83° 35ʹ 05.3ʺ
                3                        11° 09ʹ 11.5ʺ      83° 34ʹ 55.5ʺ
                4                        11° 10ʹ 20.9ʺ      83° 33ʹ 47.9ʺ
                5                        11° 10ʹ 49.9ʺ      83° 33ʹ 17.2ʺ
                6                        11° 11ʹ 08.1ʺ      83° 32ʹ 57.1ʺ
                7                        11° 11ʹ 13.8ʺ      83° 32ʹ 50.5ʺ

57

193    maritime delimitation and land boundary (judgment)

          Turning point               Latitude north      Longitude west
                8                      11° 12ʹ 39.0ʺ       83° 31ʹ 22.7ʺ
                9                      11° 12ʹ 56.2ʺ       83° 31ʹ 04.2ʺ
               10                      11° 13ʹ 06.0ʺ       83° 30ʹ 53.5ʺ
               11                      11° 13ʹ 07.3ʺ       83° 30ʹ 52.0ʺ
               12                      11° 14ʹ 03.7ʺ       83° 29ʹ 46.5ʺ
               13                      11° 14ʹ 56.5ʺ       83° 20ʹ 54.2ʺ
               14                      11° 14ʹ 56.4ʺ       83° 17ʹ 24.1ʺ
               15                      11° 15ʹ 02.4ʺ       83° 07ʹ 50.0ʺ
               16                      11° 15ʹ 06.1ʺ       83° 03ʹ 44.9ʺ
               17                      11° 15ʹ 39.2ʺ       82° 47ʹ 03.3ʺ
               18                      11° 15ʹ 42.5ʺ       82° 45ʹ 38.1ʺ
               19                      11° 13ʹ 29.7ʺ       82° 40ʹ 33.2ʺ
               20                      11° 12ʹ 03.5ʺ       82° 37ʹ 09.5ʺ
               21                      11° 11ʹ 52.0ʺ       82° 36ʹ 41.4ʺ
               22                      11° 07ʹ 19.5ʺ       82° 25ʹ 08.1ʺ
               23                      11° 05ʹ 11.7ʺ       82° 19ʹ 33.4ʺ
               24                      11° 05ʹ 01.1ʺ       82° 18ʹ 16.5ʺ
               25                      11° 04ʹ 55.4ʺ       82° 17ʹ 28.1ʺ
               26                      11° 05ʹ 06.1ʺ       81° 58ʹ 08.3ʺ
               27                      11° 05ʹ 03.4ʺ       81° 38ʹ 38.8ʺ
               28                      11° 09ʹ 58.0ʺ       81° 06ʹ 27.0ʺ
               29                      11° 12ʹ 24.8ʺ       80° 46ʹ 04.4ʺ
From point 29, the provisional equidistance line continues along the geo-
detic line starting at an azimuth of 82° 08ʹ 29ʺ. The line is illustrated on
sketch-map No. 9 below (p. 194).
(d) Adjustment to the provisional equidistance line
  146. After constructing the provisional equidistance line, “the Court
will at the next, second stage consider whether there are factors calling for
the adjustment or shifting of the provisional equidistance line in order to
achieve an equitable result” (Maritime Delimitation in the Black Sea
(Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 101, para. 120).

                                     *
    147. Both Parties are of the view that an adjustment of the provisional
equidistance line for the delimitation of the EEZ and continental shelf is
necessary, but they rely on diﬀerent circumstances to support their
claimed adjustment.
    148. Nicaragua argues that it would suﬀer from a cut-oﬀ eﬀect caused
by “the convex and north-facing nature of Costa Rica’s coastline at
Punta de Castilla immediately adjacent to Nicaragua’s concave coastline”
if the provisional equidistance line were adopted as the maritime boundary.
That cut-oﬀ has been invoked by Nicaragua also as a special circumstance

58

194   maritime delimitation and land boundary (judgment)




59

195    maritime delimitation and land boundary (judgment)

requiring the adjustment of the equidistance line in the territorial sea.
According to Nicaragua, its eﬀects persist beyond the limits of the territo-
rial sea, up to a distance of at least 65 nautical miles. Nicaragua argues that
the combination of the convexity of Costa Rica’s coast with the concavity
of Nicaragua’s coast forces the equidistance line to take a sharp angle in
front of Nicaragua’s coast, to its disadvantage. Nicaragua contends that
the line must be adjusted in order to achieve an equitable result.
   149. Costa Rica contests Nicaragua’s argument. According to
Costa Rica, the convexity and concavity invoked by Nicaragua are
“microgeographical” and cannot be characterized as “marked”. It main-
tains that “Nicaragua’s cut-oﬀ is inevitable, but it is not inequitable”.
Costa Rica moreover contends that the combination of convexity and
concavity can only be relevant when a State occupies a central position
between two States along a convex or concave coast: since Nicaragua
does not ﬁnd itself in a three-State-concavity situation, it cannot claim to
suﬀer such a cut-oﬀ.
   150. In order to support an adjustment to the provisional equidistance
line to its own advantage, Costa Rica refers to what it calls a notional
delimitation, consisting of the prolongation of the equidistance line
agreed in the bilateral treaty with Panama. It indicates that the fact that
it ﬁnds itself in the situation of a “three-State concavity” where the
“coastal concavity and the cut-oﬀ created by that concavity in conjunc-
tion with a notional delimitation with a third State” creates an inequita-
ble delimitation. Costa Rica argues that its coast is “purely concave”, and
that the equidistance line produces a cut-oﬀ eﬀect for Costa Rica’s sea-
ward projections. According to Costa Rica, this cut-oﬀ constitutes a rel-
evant circumstance calling for the adjustment of the provisional
equidistance line in order to reach an equitable solution for both Parties.
Costa Rica recalls that the Court ﬁrst enunciated the notion of cut-oﬀ in
the North Sea Continental Shelf (Federal Republic of Germany/Denmark;
Federal Republic of Germany/Netherlands) cases and that international
tribunals have further conﬁrmed that the provisional equidistance line
should be adjusted when a cut-oﬀ is created as a result of the concavity of
the coast. Costa Rica observes that its claimed adjustment would allow it
to reach its full 200-nautical-mile entitlement.

  151. Costa Rica further argues that if, contrary to its view, the Court
were to ﬁnd that the Corn Islands should be taken as base points for the
provisional equidistance line, the geographic situation of these islands,
and in particular their location at a distance from the mainland coast
should be considered as a relevant circumstance calling for an adjustment
of the line. According to Costa Rica, the Corn Islands should be given no
eﬀect.
  152. Nicaragua rejects Costa Rica’s argument according to which it is
suﬀering from “the interplay between the delimitation with Nicaragua, on
the one side, and the notional delimitation with Panama, on the other”. In
Nicaragua’s view, the relationship between Costa Rica and Panama cannot

60

196     maritime delimitation and land boundary (judgment)

be taken into account in the present proceedings, as it has nothing to do
with Nicaragua. Moreover, Nicaragua maintains that the jurisprudence
does not recognize a right of States to have their exclusive economic zones
reach the limit of 200 nautical miles, irrespective of the geography and the
potential rights of third States. Nicaragua also dismisses Costa Rica’s con-
tention according to which the Corn Islands constitute a relevant circum-
stance calling for the adjustment of the equidistance line. Nicaragua
considers that the Corn Islands exert an inﬂuence on the course of the
equidistance line in the same way as base points placed on Costa Rica’s
coast: “those inﬂuences are mutual and balanced”. Nicaragua argues that
the Corn Islands must be given full weight.

                                      *
  153. With regard to the eﬀect to be given to the Corn Islands in the
determination of the maritime boundary, the Court observes that, while
they are entitled to generate an exclusive economic zone and a continental
shelf, they are situated at about 26 nautical miles from the mainland coast
and their impact on the provisional equidistance line is out of proportion
to their limited size. As was noted by the International Tribunal for the
Law of the Sea in Delimitation of the Maritime Boundary in the Bay of
Bengal (Bangladesh/Myanmar) (Judgment, ITLOS Reports 2012, p. 86,
para. 317):
      “the eﬀect to be given to an island in the delimitation of the maritime
      boundary in the exclusive economic zone and the continental shelf
      depends on the geographic realities and the circumstances of the spe-
      ciﬁc case. There is no general rule in this respect. Each case is unique
      and requires speciﬁc treatment, the ultimate goal being to reach a
      solution that is equitable.”
   154. In the case of the Corn Islands, the Court considers that, given
their limited size and signiﬁcant distance from the mainland coast, it is
appropriate to give them only half eﬀect. This produces an adjustment of
the equidistance line in favour of Costa Rica.
   155. The other arguments advanced by the Parties to support an
adjustment of the provisional equidistance line cannot be accepted. Nica-
ragua’s alleged combination of a convex coast of Costa Rica near
Punta de Castilla and of its own concave coast has a limited eﬀect on the
boundary line, especially at a distance from the coast, and is not suﬃ-
ciently signiﬁcant to warrant an adjustment of the line.

   156. The overall concavity of Costa Rica’s coast and its relations with
Panama cannot justify an adjustment of the equidistance line in its rela-
tions with Nicaragua. When constructing the maritime boundary between
the Parties, the relevant issue is whether the seaward projections from
Nicaragua’s coast create a cut-oﬀ for the projections from Costa Rica’s
coast as a result of the concavity of that coast. This alleged cut-oﬀ is not

61

197    maritime delimitation and land boundary (judgment)

signiﬁcant, even less so once the equidistance line has been adjusted by
giving a half eﬀect to the Corn Islands.

  157. The adjusted equidistance line of the exclusive economic zone and
continental shelf is obtained by joining with geodetic lines the points with
the following co-ordinates in WGS 84 datum:

         Turning point                Latitude north      Longitude west
Lx (endpoint of the delimitation       11° 07ʹ 28.8ʺ       83° 36ʹ 30.4ʺ
     of the territorial sea)
                1                     11° 08ʹ 08.3ʺ        83° 35ʹ 54.5ʺ
                2                     11° 09ʹ 01.3ʺ        83° 35ʹ 05.3ʺ
                3                     11° 09ʹ 11.5ʺ        83° 34ʹ 55.5ʺ
                4                     11° 10ʹ 20.9ʺ        83° 33ʹ 47.9ʺ
                5                     11° 10ʹ 49.9ʺ        83° 33ʹ 17.2ʺ
                6                     11° 11ʹ 08.1ʺ        83° 32ʹ 57.1ʺ
                7                     11° 11ʹ 13.8ʺ        83° 32ʹ 50.5ʺ
                8                     11° 12ʹ 39.0ʺ        83° 31ʹ 22.7ʺ
                9                     11° 12ʹ 56.2ʺ        83° 31ʹ 04.2ʺ
               10                     11° 13ʹ 06.0ʺ        83° 30ʹ 53.5ʺ
               11                     11° 13ʹ 07.3ʺ        83° 30ʹ 52.0ʺ
               12                     11° 14ʹ 03.7ʺ        83° 29ʹ 46.5ʺ
               13                     11° 14ʹ 56.5ʺ        83° 20ʹ 54.2ʺ
               14                     11° 14ʹ 56.4ʺ        83° 17ʹ 24.1ʺ
               15                     11° 15ʹ 02.4ʺ        83° 07ʹ 50.0ʺ
               16                     11° 15ʹ 06.1ʺ        83° 03ʹ 44.9ʺ
               17                     11° 15ʹ 39.2ʺ        82° 47ʹ 03.3ʺ
               18                     11° 15ʹ 42.5ʺ        82° 45ʹ 38.1ʺ
               19ʹ                    11° 14ʹ 39.4ʺ        82° 40ʹ 02.5ʺ
               20ʹ                    11° 13ʹ 58.8ʺ        82° 36ʹ 20.2ʺ
               21ʹ                    11° 13ʹ 53.6ʺ        82° 35ʹ 51.2ʺ
               22ʹ                    11° 13ʹ 28.0ʺ        82° 33ʹ 20.0ʺ
               23ʹ                    11° 11ʹ 56.7ʺ        82° 24ʹ 06.7ʺ
               24ʹ                    11° 11ʹ 54.6ʺ        82° 23ʹ 53.6ʺ
               25ʹ                    11° 11ʹ 54.0ʺ        82° 23ʹ 49.7ʺ
               26ʹ                    11° 11ʹ 49.5ʺ        82° 23ʹ 20.7ʺ
               27ʹ                    11° 11ʹ 01.9ʺ        82° 18ʹ 01.5ʺ
               28ʹ                    11° 11ʹ 00.8ʺ        82° 17ʹ 29.5ʺ
               29ʹ                    11° 11ʹ 00.3ʺ        82° 17ʹ 08.0ʺ
               30ʹ                    11° 11ʹ 19.6ʺ        82° 08ʹ 49.8ʺ
               31ʹ                    11° 11ʹ 39.3ʺ        81° 59ʹ 01.5ʺ
               32ʹ                    11° 11ʹ 43.5ʺ        81° 58ʹ 01.0ʺ
               33ʹ                    11° 11ʹ 51.9ʺ        81° 57ʹ 00.7ʺ
               34ʹ                    11° 14ʹ 58.9ʺ        81° 39ʹ 24.5ʺ
               35ʹ                    11° 19ʹ 31.9ʺ        81° 21ʹ 43.1ʺ
               36ʹ                    11° 21ʹ 24.5ʺ        81° 10ʹ 12.0ʺ

62

198     maritime delimitation and land boundary (judgment)

           Turning point               Latitude north      Longitude west
                37ʹ                     11° 21ʹ 31.1ʺ       81° 09ʹ 34.5ʺ
                38ʹ                     11° 21ʹ 40.2ʺ       81° 08ʹ 50.2ʺ
                39ʹ                     11° 21ʹ 47.5ʺ       81° 08ʹ 17.4ʺ
                40ʹ                     11° 21ʹ 52.2ʺ       81° 07ʹ 55.4ʺ
                41ʹ                     11° 25ʹ 59.0ʺ       80° 47ʹ 51.3ʺ
From point 41ʹ, the delimitation line continues along the geodetic line
starting at an azimuth of 77° 49ʹ 08ʺ. As already noted (see paragraph 144
above), this line is constructed without prejudice to any claims that a
third State may have on part of the area crossed by the line. The line is
illustrated on sketch-map No. 10 below (p. 199).

   158. Given the complexity of the line described in the previous para-
graph, the Court considers it more appropriate to adopt a simpliﬁed line,
on the basis of the most signiﬁcant turning points on the adjusted equidis-
tance line, which indicate a change in the direction of that line. The result-
ing simpliﬁed line is composed of the points with the following co-ordinates
in WGS 84 datum :
         Turning point                 Latitude north      Longitude west
Lx (endpoint of the delimitation        11° 07ʹ 28.8ʺ       83° 36ʹ 30.4ʺ
     of the territorial sea)
               M                        11° 08ʹ 08.3ʺ        83° 35ʹ 54.5ʺ
               N                        11° 14ʹ 03.7ʺ        83° 29ʹ 46.5ʺ
               O                        11° 14ʹ 56.5ʺ        83° 20ʹ 54.2ʺ
               P                        11° 15ʹ 42.5ʺ        82° 45ʹ 38.1ʺ
               Q                        11° 11ʹ 00.8ʺ        82° 17ʹ 29.5ʺ
               R                        11° 11ʹ 43.5ʺ        81° 58ʹ 01.0ʺ
                S                       11° 14ʹ 58.9ʺ        81° 39ʹ 24.5ʺ
               T                        11° 19ʹ 31.9ʺ        81° 21ʹ 43.1ʺ
               U                        11° 21ʹ 31.1ʺ        81° 09ʹ 34.5ʺ
               V                        11° 25ʹ 59.0ʺ        80° 47ʹ 51.3ʺ

From point V, the delimitation line continues along the geodetic line
starting at an azimuth of 77° 49ʹ 08ʺ. This line is illustrated on sketch-map
No. 11 below (p. 200).
(e) Disproportionality test
   159. As the Court stated in the case concerning Maritime Delimitation
in the Black Sea (Romania v. Ukraine):
        “Finally, and at a third stage, the Court will verify that the line (a
      provisional equidistance line which may or may not have been
      adjusted by taking into account the relevant circumstances) does not,
      as it stands, lead to an inequitable result by reason of any marked
      disproportion between the ratio of the respective coastal lengths and

63

199   maritime delimitation and land boundary (judgment)




64

200   maritime delimitation and land boundary (judgment)




65

201     maritime delimitation and land boundary (judgment)

      the ratio between the relevant maritime area of each State by reference
      to the delimitation line” (Judgment, I.C.J. Reports 2009, p. 103,
      para. 122).
  160. The Court also referred to the need for “a conﬁrmation that no
great disproportionality of maritime areas is evident by comparison to
the ratio of coastal lengths” (ibid., para. 122).
  161. In Territorial and Maritime Dispute (Nicaragua v. Colombia), the
Court explained that:
      “[i]n carrying out this third stage, the Court . . . is not applying a
      principle of strict proportionality. Maritime delimitation is not
      designed to produce a correlation between the lengths of the Parties’
      relevant coasts and their respective shares of the relevant area . . .
      The Court’s task is to check for a signiﬁcant disproportionality.
      What constitutes such a disproportionality will vary according to the
      precise situation in each case, for the third stage of the process cannot
      require the Court to disregard all of the considerations which were
      important in the earlier stages.” (Territorial and Maritime Dispute
      (Nicaragua v. Colombia), Judgment, I.C.J. Reports 2012 (II), p. 715,
      para. 240.)
  Therefore, at this stage in the delimitation, the Court will endeavour to
“ensure that there is not a disproportion so gross as to ‘taint’ the result
and render it inequitable” (ibid., p. 716, para. 242). Whether there is sig-
niﬁcant disproportionality “remains in each case a matter for the Court’s
appreciation, which it will exercise by reference to the overall geography
of the area” (Maritime Delimitation in the Black Sea (Romania v.
Ukraine), Judgment, I.C.J. Reports 2009, p. 129, para. 213).
  162. In Territorial and Maritime Dispute (Nicaragua v. Colombia), the
Court also explained that:
      “[t]he calculation of the relevant area does not purport to be precise
      but is only approximate and ‘[t]he object of delimitation is to achieve
      a delimitation that is equitable, not an equal apportionment of mar-
      itime areas’” (Judgment, I.C.J. Reports 2012 (II), p. 683, para. 158,
      citing Maritime Delimitation in the Black Sea (Romania v. Ukraine),
      Judgment, I.C.J. Reports 2009, p. 100, para. 111).
  163. The relevant coastal lengths and their ratio have already been
identiﬁed (see paragraph 114 above). What still needs to be determined is
the size of the maritime area appertaining to each Party as a result of the
construction of the maritime boundary.
  164. The Court observes that the attribution of some maritime space
to a third State will aﬀect the part of the relevant area that appertains to
each Party. Since the maritime space appertaining to third States cannot
be identiﬁed in the present proceedings, it is impossible for the Court to
calculate precisely the part of the relevant area of each Party. However,
for the purpose of verifying whether the maritime delimitation shows a

66

202    maritime delimitation and land boundary (judgment)

gross disproportion, an approximate calculation of the relevant area is
suﬃcient. In the present case, the Court ﬁnds it appropriate to base this
calculation on the “notional extension of the Costa Rica-Panama bound-
ary” as suggested by Costa Rica (see paragraph 119 above).




67

203    maritime delimitation and land boundary (judgment)

  165. On the foregoing basis, the relevant area (see above, p. 202,
sketch-map No. 12) would be divided by the maritime boundary into
73,968 sq km for Nicaragua and 30,873 sq km for Costa Rica, with a
resulting ratio of 1:2.4 in favour of Nicaragua. The comparison with the
ratio of coastal lengths (1:2.04 also in favour of Nicaragua : see para-
graph 114 above) does not show any “marked disproportion”.


  166. The Court therefore ﬁnds that the delimitation concerning the
exclusive economic zone and the continental shelf between the Parties in
the Caribbean Sea shall follow the line described in paragraph 158.


           V. Maritime Delimitation in the Pacific Ocean

  167. The Court now turns to the delimitation of the maritime bound-
ary between the Parties in the Paciﬁc Ocean. As with the maritime
delimitation in the Caribbean Sea, the Court was requested with respect
to the Paciﬁc Ocean to delimit the boundary for the territorial sea, the
exclusive economic zone and the continental shelf. The maritime
boundaries claimed by each Party are depicted in sketch-map No. 14
below (p. 205).
  168. Following its established jurisprudence, the Court will delimit
the maritime boundary in the Paciﬁc Ocean pursuant to the same meth-
ods used in delimiting the territorial sea, the exclusive economic zone and
the continental shelf in the Caribbean Sea (see paragraphs 98 and 135
above).

             A. Starting-point of the Maritime Delimitation
  169. Costa Rica and Nicaragua agree that the starting-point of the
maritime boundary in the Paciﬁc Ocean is the midpoint of the closing line
of Salinas Bay, and that such a closing line is the one drawn between
Punta Zacate, on Costa Rican territory, and Punta Arranca Barba, on
Nicaraguan territory. According to Costa Rica, the co-ordinates of the
midpoint of the closing line of Salinas Bay are 11° 04ʹ 00ʹʹ N,
85° 44ʹ 28ʹʹ W. According to Nicaragua, the exact co-ordinates of the
midpoint of the closing line of Salinas Bay are 11° 03ʹ 56.3ʹʹ N,
85° 44ʹ 28.3ʹʹ W. In the oral proceedings, Costa Rica raised no objection
to using the co-ordinates indicated by Nicaragua in its Counter-Memorial
for the purposes of identifying the starting-point of the maritime bound-
ary in the Paciﬁc Ocean. Therefore, on the basis of the agreement between
the Parties, the Court ﬁnds that the maritime boundary between
Costa Rica and Nicaragua in the Paciﬁc Ocean shall start at the midpoint
of the closing line of Salinas Bay, with co-ordinates 11° 03ʹ 56.3ʹʹ N,
85° 44ʹ 28.3ʹʹ W (WGS 84 datum).


68

204   maritime delimitation and land boundary (judgment)




69

205   maritime delimitation and land boundary (judgment)




70

206    maritime delimitation and land boundary (judgment)

                   B. Delimitation of the Territorial Sea
   170. In order to establish the median line in the territorial sea,
Costa Rica selects a number of base points. On its own coast, Costa Rica
selects base points on some islets just oﬀ Punta Zacate and Punta
Descartes, as well as two points located on a seaward protrusion of
the Santa Elena Peninsula called Punta Blanca. Costa Rica states that
the Santa Elena Peninsula has an area of some 286 sq km and a perma-
nent population of more than 2,400 inhabitants, which Nicaragua does
not dispute. On Nicaragua’s coast, Costa Rica selects as base points cer-
tain features in the vicinity of Punta Arranca Barba, Punta La Flor,
Frailes Rocks and Punta Sucia. Costa Rica contends that there are no
special circumstances justifying an adjustment of the provisional equidis-
tance line drawn in the territorial sea. In particular, Costa Rica argues
that the Santa Elena Peninsula could not be considered to have a distort-
ing eﬀect on the equidistance line in the territorial sea. Therefore,
Costa Rica requests the Court to delimit the territorial sea in the
Paciﬁc Ocean in accordance with a strict equidistance line.

  171. Nicaragua agrees with Costa Rica on how to draw the provisional
equidistance line in the territorial sea in the Paciﬁc Ocean, which includes
the selection of base points both on Costa Rica’s coast and on its own
coast. However, Nicaragua argues that the conﬁguration of the coast in
the immediate vicinity of Salinas Bay is a special circumstance requiring
the Court to adjust the equidistance line in the territorial sea. Speciﬁcally,
Nicaragua contends that the Santa Elena Peninsula has a distorting eﬀect
on the equidistance line, since, starting at the ﬁrst turning point controlled
by the base points on Punta Blanca, it markedly cuts oﬀ Nicaragua’s
coastal projections in the territorial sea. Consequently, Nicaragua requests
the Court to adjust the equidistance line by discounting the base points
on the Santa Elena Peninsula which would cause the boundary to deﬂect
towards Nicaragua’s coast.


                                      *
  172. In accordance with its established jurisprudence, the Court will
apply Article 15 of UNCLOS, quoted in paragraph 90 above, by ﬁrst
drawing a provisional median line, and subsequently considering whether
special circumstances exist which justify its adjustment (see paragraph 98
above). The Court notes that Costa Rica drew straight baselines in the
Paciﬁc Ocean by promulgating Decree 18581-RE of 14 October 1988.
Nicaragua does not object to the drawing of straight baselines by
Costa Rica in the Paciﬁc Ocean. However, Costa Rica has not relied on
such straight baselines in the present proceedings.
  173. For the construction of the provisional median line in the present
case, Costa Rica and Nicaragua selected the same base points, which are

71

207    maritime delimitation and land boundary (judgment)

located on certain prominent features on their coasts (see paragraphs 170-
171 above). The Court sees no reason to depart from the base points
selected by both Parties. Therefore, for the purposes of drawing the pro-
visional median line in the territorial sea, the Court will locate base points
on certain features in the vicinity of Punta Zacate, Punta Descartes and
Punta Blanca on Costa Rica’s coast, and on certain features in the vicin-
ity of Punta Arranca Barba, Punta La Flor, Frailes Rocks and Punta Sucia
on Nicaragua’s coast.
   174. However, the Parties diﬀer on whether the conﬁguration of the
coast constitutes a special circumstance within the meaning of Article 15
of UNCLOS which would justify an adjustment of the provisional median
line in the territorial sea. The issue is whether locating base points on the
Santa Elena Peninsula has a signiﬁcant distorting eﬀect on the provisional
median line which would result in a cut-oﬀ of Nicaragua’s coastal projec-
tions within the territorial sea. As the Court has noted, “islets, rocks and
minor coastal projections” can have a disproportionate eﬀect on the
median line (Maritime Delimitation and Territorial Questions between
Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J. Reports
2001, p. 114, para. 246, citing Continental Shelf (Libyan Arab Jamahiriya/
Malta), Judgment, I.C.J. Reports 1985, p. 48, para. 64, itself citing North
Sea Continental Shelf (Federal Republic of Germany/Denmark; Federal
Republic of Germany/Netherlands), Judgment, I.C.J. Reports 1969, p. 36,
para. 57). Such an eﬀect can call for an adjustment of the provisional
median line in the territorial sea. In the vicinity of Salinas Bay, however,
the Santa Elena Peninsula cannot be considered to be a minor coastal
projection that has a disproportionate eﬀect on the delimitation line. The
coast of the Santa Elena Peninsula accounts for a large portion of
Costa Rica’s coast in the area in which the Court is requested to delimit
the territorial sea. Moreover, the adjustment proposed by Nicaragua in
the territorial sea would push the boundary close to Costa Rica’s coast,
thus signiﬁcantly cutting oﬀ Costa Rica’s coastal projections within the
territorial sea.


   175. The Court concludes that the territorial sea in the Paciﬁc Ocean
shall be delimited between the Parties by means of a median line, starting
at the midpoint of the closing line of Salinas Bay, having the co-ordinates
identiﬁed in paragraph 169 above. The median line shall be drawn using
the base points indicated in paragraph 173 above. The maritime bound-
ary in the territorial sea shall follow a series of geodetic lines connecting
the points having the following co-ordinates in WGS 84 datum:

          Turning point                Latitude north      Longitude west
       Starting-point (SP)             11° 03ʹ 56.3ʹʹ       85° 44ʹ 28.3ʹʹ
                A                      11° 03ʹ 56.9ʹʹ       85° 45ʹ 22.7ʹʹ
                B                      11° 03ʹ 57.4ʹʹ       85° 45ʹ 38.5ʹʹ

72

208     maritime delimitation and land boundary (judgment)

           Turning point                Latitude north    Longitude west
                C                       11° 03ʹ 47.6ʹʹ     85° 46ʹ 34.1ʹʹ
                D                       11° 03ʹ 53.7ʹʹ     85° 47ʹ 11.1ʹʹ
                E                       11° 03ʹ 24.9ʹʹ     85° 49ʹ 40.8ʹʹ
                F                       11° 03ʹ 18.5ʹʹ     85° 50ʹ 02.6ʹʹ
                G                       11° 02ʹ 44.7ʹʹ     85° 51ʹ 24.8ʹʹ
                H                       11° 03ʹ 13.3ʹʹ     85° 52ʹ 47.9ʹʹ
                 I                      11° 04ʹ 32.1ʹʹ     85° 55ʹ 41.4ʹʹ
                 J                      11° 05ʹ 12.9ʹʹ     85° 57ʹ 19.4ʹʹ
                K                       11° 05ʹ 49.2ʹʹ     86° 00ʹ 39.0ʹʹ
The boundary in the territorial sea shall terminate at point Kx (with cur-
rent co-ordinates 11° 05ʹ 49.5ʺ N and 86° 01ʹ 21.7ʺ W), at the intersection
of the 12-nautical-mile line with the geodetic line connecting point K with
the ﬁrst turning point on the provisional equidistance line in the exclusive
economic zone, identiﬁed as point 1 and having the co-ordinates indi-
cated at paragraph 188 below. The delimitation line is illustrated on
sketch-map No. 15 below (p. 209).

             C. Delimitation of the Exclusive Economic Zone
                        and the Continental Shelf
  176. The Court will now delimit the maritime boundary between the
Parties for the exclusive economic zone and the continental shelf in the
Paciﬁc Ocean according to its established methodology.
(a) Relevant coasts and relevant area
      (i) Relevant coasts
   177. Costa Rica argues that the entire Nicaraguan coast, from
Punta Arranca Barba to Punta Cosigüina, is relevant for the purposes of
delimitation in the Paciﬁc Ocean. Costa Rica also argues that its own rel-
evant coast is divided into two parts. A ﬁrst part extends from
Punta Zacate down to Cabo Blanco on the Nicoya Peninsula, while a sec-
ond part extends from Punta Herradura down to Punta Salsipuedes.
Costa Rica measures the length of the proposed relevant coast both by
following the natural conﬁguration of the coast, and by using straight-
line approximations of the coast. Applying the former method, Nicara-
gua’s relevant coast would be 345 km long, and Costa Rica’s would be
670 km long. Applying the latter method, Nicaragua’s relevant coast
would be 300 km long, and Costa Rica’s would be 415 km long (see
below, p. 212, sketch-map No. 16).
   178. Nicaragua argues that its relevant coast in the Paciﬁc Ocean runs
from Punta La Flor on Salinas Bay to Corinto Point. Concerning
Costa Rica’s relevant coast, Nicaragua contends that it only comprises
the coast running from Punta Zacate on Salinas Bay to Punta Guiones on
the Nicoya Peninsula. Nicaragua measures the Parties’ relevant coasts

73

209   maritime delimitation and land boundary (judgment)




74

210    maritime delimitation and land boundary (judgment)

using straight-line approximations. Nicaragua argues that its relevant
coast extends for 238 km, while Costa Rica’s relevant coast extends for
144 km (see below, p. 213, sketch-map No. 17).


                                    *
   179. The Court recalls that in order to consider a coast to be relevant
for the purposes of delimitation, it must generate projections which over-
lap with projections from the coast of the other party (see paragraph 108
above). Since in the Paciﬁc Ocean the coast of Costa Rica is characterized
by a certain degree of sinuosity, whereas the coast of Nicaragua largely
develops along a straight line, the Court considers it appropriate to iden-
tify the relevant coast of both Parties by means of straight lines.
   180. The Court notes that the Parties’ positions do not diﬀer signiﬁ-
cantly with respect to the identiﬁcation of Nicaragua’s relevant coast. The
Court ﬁnds that the entire Nicaraguan coast, from Punta Arranca Barba
to Punta Cosigüina, generates potential maritime entitlements overlap-
ping with those of Costa Rica. In the geographical circumstances of the
present case, this conclusion does not change whether potential maritime
entitlements are generated by the method of radial projections or by the
method of frontal projections. The length of Nicaragua’s relevant coast,
thus identiﬁed and measured by the Court along a straight line, is
292.7 km long.
   181. The Parties’ arguments concerning Costa Rica’s relevant coast
diﬀer signiﬁcantly. The Court is of the view that the coast of Costa Rica
between Punta Guiones and Cabo Blanco, as well as between Punta Her-
radura and Punta Salsipuedes, generates potential maritime entitlements
overlapping with those of the relevant coast of Nicaragua as identiﬁed in
the previous paragraph. Under the circumstances, the Court ﬁnds it
appropriate to include within the relevant coast certain parts of
Costa Rica’s coast south of Punta Guiones. Neither Party argued that the
stretch of Costa Rica’s coast running from Cabo Blanco due north-east
into Nicoya Gulf and down to Punta Herradura should be included in the
relevant coast. The Court notes that the coasts of Nicoya Gulf face each
other and considers that they are not relevant for the purposes of delimi-
tation. The Court concludes that the ﬁrst segment of Costa Rica’s rele-
vant coast runs along the straight lines connecting Punta Zacate,
Punta Santa Elena, Cabo Velas, Punta Guiones and Cabo Blanco. The
second segment of Costa Rica’s relevant coast runs along the straight
lines connecting Punta Herradura, the Osa Peninsula, Punta Llorona and
Punta Salsipuedes. Costa Rica’s relevant coast, thus identiﬁed and mea-
sured by the Court along straight lines, is 416.4 km long (see below,
p. 215, sketch-map No. 18).




75

211     maritime delimitation and land boundary (judgment)

      (ii) Relevant area
   182. Costa Rica argues that maritime areas should be considered to be
relevant for the purposes of delimitation only if both Parties have a
potential entitlement over such areas. According to Costa Rica, the iden-
tiﬁcation of the relevant area need not be precise. Costa Rica identiﬁes
the relevant area by reference to radial coastal projections. The use of
radial projections produces a relevant area enclosed within the envelope
of arcs having a 200-nautical-mile radius identifying the area of overlap-
ping potential entitlements between the Parties, and bordered in the north
by a straight line starting at Punta Cosigüina and perpendicular to the
direction of the Nicaraguan coast (see below, p. 212, sketch-map No. 16).
   183. Nicaragua agrees with Costa Rica that the relevant area is identi-
ﬁed by reference to the areas in which the potential maritime entitlements
of the Parties overlap. However, Nicaragua argues that the relevant area
should be identiﬁed by using frontal coastal projections. Accordingly,
Nicaragua suggests that the relevant area should be enclosed by the
200-nautical-mile limits of the exclusive economic zones of the Parties in
the west, by a line perpendicular to the general direction of Costa Rica’s
coast between Cabo Velas and Punta Guiones and starting at
Punta Guiones in the south, and by a line perpendicular to the general
direction of Nicaragua’s coast starting from Corinto Point in the north
(see below, p. 213, sketch-map No. 17).

                                    *
   184. The Court recalls that the relevant area, the identiﬁcation of
which is part of the established maritime delimitation methodology,
includes the maritime spaces in which the potential entitlements gener-
ated by the coasts of the Parties overlap (see paragraphs 115-116 above).
In the present case, the Court is of the view that both the potential mari-
time entitlements generated by the northern part of Costa Rica’s relevant
coast, and the potential maritime entitlements generated by the southern
part of Costa Rica’s relevant coast (paragraph 181 above), overlap with
the potential maritime entitlements generated by the relevant coast of
Nicaragua. The Court is also of the view that the relevant area is bor-
dered in the north by a line starting at Punta Cosigüina and perpendicu-
lar to the straight line approximating the general direction of Nicaragua’s
coast (see paragraph 180 above). In the west and in the south, the relevant
area is limited by the envelope of arcs marking the limits of the area in
which the potential maritime entitlements of the Parties overlap.
   185. The coast extending from Cabo Blanco due north-east into
Nicoya Gulf and down to Punta Herradura does not generate potential
maritime entitlements overlapping with those generated by Nicaragua’s
coast. Therefore, the Court ﬁnds that the maritime area landward of the
line joining Cabo Blanco to Punta Herradura and approximately corre-
sponding to the waters of Nicoya Gulf is not part of the relevant area for

76

212   maritime delimitation and land boundary (judgment)




77

213   maritime delimitation and land boundary (judgment)




78

214    maritime delimitation and land boundary (judgment)

the purposes of the delimitation. The relevant area thus identiﬁed mea-
sures approximately 164,500 sq km (see below, p. 215, sketch-map
No. 18).
(b) Provisional equidistance line
  186. In order to draw the provisional equidistance line in the exclusive
economic zone and on the continental shelf, Costa Rica identiﬁes on its
own coast a number of base points on the Santa Elena Peninsula, located
on the features called Punta Blanca and Punta Santa Elena. In addition,
Costa Rica identiﬁes one base point on the Nicoya Peninsula, located on
Cabo Velas, which controls the provisional equidistance line starting at a
point situated at approximately 120 nautical miles from the coast of the
Parties. On Nicaragua’s coast, Costa Rica identiﬁes a number of base points
in the vicinity of Punta Sucia, Punta Pie del Gigante and Punta Masa-
chapa. Costa Rica submits that its provisional equidistance line and the
Nicaraguan provisional equidistance line are not materially diﬀerent.
  187. Nicaragua agrees that the base points selected by Costa Rica on
the Nicaraguan coast faithfully reﬂect the macro-geography of the area.
However, Nicaragua notes that, were it not for the existence of the
Nicoya Peninsula, the provisional equidistance line would be essentially
perpendicular to the general direction of the coast of the Parties. Never-
theless, Nicaragua’s provisional equidistance line does not diﬀer from
that suggested by Costa Rica. Nicaragua notes that disagreements
between the Parties on the maritime delimitation in the Paciﬁc Ocean do
not relate to the ﬁrst stage of the delimitation process, which concerns the
drawing of a provisional equidistance line.

                                     *
  188. The Court is satisﬁed that the base points selected by the Parties
are appropriate for drawing a provisional equidistance line in the
Paciﬁc Ocean. The provisional equidistance line for the exclusive eco-
nomic zone and the continental shelf shall begin at the end of the bound-
ary in the territorial sea (see paragraph 175 above), and thence it shall
follow a series of geodetic lines connecting the points having the follow-
ing co-ordinates in WGS 84 datum:
         Turning point                Latitude north      Longitude west
Kx (endpoint of the delimitation       11° 05ʹ 49.5ʺ       86° 01ʹ 21.7ʺ
     of the territorial sea)
                1                        11° 05ʹ 51.0ʺ     86° 04ʹ 44.7ʺ
                2                        11° 06ʹ 18.2ʹʹ    86° 07ʹ 06.2ʹʹ
                3                        11° 05ʹ 08.3ʹʹ    86° 17ʹ 40.0ʹʹ
                4                        11° 04ʹ 26.2ʹʹ    86° 21ʹ 45.0ʹʹ
                5                        11° 03ʹ 51.5ʹʹ    86° 24ʹ 18.7ʹʹ
                6                        10° 56ʹ 41.7ʹʹ    86° 45ʹ 05.0ʹʹ


79

215   maritime delimitation and land boundary (judgment)




80

216    maritime delimitation and land boundary (judgment)

          Turning point               Latitude north      Longitude west
                7                     10° 50ʹ 50.5ʹʹ       86° 56ʹ 32.2ʹʹ
                8                     10° 36ʹ 27.5ʹʹ       87° 23ʹ 48.0ʹʹ
                9                     10° 21ʹ 17.1ʹʹ       87° 47ʹ 54.5ʹʹ
   189. From point 1 to point 8, the provisional equidistance line is con-
trolled, on Costa Rica’s side, by the base points located on the Santa Elena
Peninsula. At point 9 the provisional equidistance line begins to be con-
trolled by the base point located on Cabo Velas, on the Nicoya Penin-
sula. From point 9, the provisional equidistance line continues along the
geodetic line starting at an azimuth of 245° 38ʹ 27.4ʹʹ until it reaches the
200-nautical-mile outer limit of the exclusive economic zone of the Parties
(see below, p. 217, sketch-map No. 19).
(c) Adjustment to the provisional equidistance line
   190. Costa Rica argues that the question whether it is necessary to
adjust the provisional equidistance line should be assessed by reference to
coastal geography. Costa Rica maintains that there is no relevant circum-
stance which could justify an adjustment of the provisional equidistance
line in the Paciﬁc Ocean. Costa Rica submits that the Santa Elena Penin-
sula and the Nicoya Peninsula are signiﬁcant geographical features which
are not capable of producing an inequitable eﬀect by distorting the provi-
sional equidistance line to the detriment of Nicaragua. Costa Rica asserts
that the Nicoya Peninsula, which is an area of approximately 7,500 sq km
and has approximately 264,000 inhabitants, is an example of a substantial
geographical feature that cannot be refashioned by giving it less than full
eﬀect in establishing the maritime boundary between the Parties in the
Paciﬁc Ocean. Costa Rica also contends that the disparity between the
length of the relevant coasts of the Parties is not suﬃciently marked to
require adjusting the provisional equidistance line, and that there is no
coastal concavity that inequitably cuts oﬀ Nicaragua’s coastal projec-
tions. Therefore, Costa Rica requests the Court to refrain from making
any adjustment of the provisional equidistance line.

   191. Nicaragua agrees with Costa Rica that the relevant circumstances
which might justify the adjustment of the provisional equidistance line
could be generally geographical in character. Nicaragua contends that the
provisional equidistance line in the Paciﬁc Ocean produces a marked and
unjustiﬁed cut-oﬀ of its coastal projections. According to Nicaragua, the
direction of the coasts of the Santa Elena Peninsula and of the Nicoya Pen-
insula does not correspond to the general direction of Costa Rica’s coast.
Nicaragua considers that placing base points on these features leads to a
provisional equidistance line which veers to the north, thus cutting oﬀ
Nicaragua’s coastal projections. Nicaragua argues that placing base points
on the Santa Elena Peninsula and on the Nicoya Peninsula would exces-
sively distort the provisional equidistance line were it not adjusted. Nica-

81

217   maritime delimitation and land boundary (judgment)




82

218    maritime delimitation and land boundary (judgment)

ragua contends that an equitable solution in respect of the exclusive
economic zone and the continental shelf could be achieved by giving half
eﬀect both to the Santa Elena Peninsula and to the Nicoya Peninsula.


                                      *
  192. The arguments of the Parties concerning the adjustment of the
provisional equidistance line pertain to two distinct issues: ﬁrst, whether
the existence of the Santa Elena Peninsula results in an inequitable cut-oﬀ
of Nicaragua’s coastal projections; second, whether the existence of the
Nicoya Peninsula similarly creates an inequitable cut-oﬀ of Nicaragua’s
coastal projections.

   193. The Santa Elena Peninsula is a protrusion lying close to the starting-
point of the maritime boundary between the Parties. The Court has already
found that the eﬀect produced by the Santa Elena Peninsula within the
territorial sea does not justify an adjustment of the provisional median line
within 12 nautical miles (see paragraph 174 above). However, the situation
is diﬀerent for the exclusive economic zone and the continental shelf, for
which the base points placed on the Santa Elena Peninsula control the
course of the provisional equidistance line from the 12-nautical-mile limit
of the territorial sea up to a point located approximately 120 nautical miles
from the coasts of the Parties. The Court considers that such base points
have a disproportionate eﬀect on the direction of the provisional equidis-
tance line. The Court also considers that, beyond the territorial sea, the
eﬀect of the Santa Elena Peninsula on the provisional equidistance line
results in a signiﬁcant cut-oﬀ of Nicaragua’s coastal projections. In the
view of the Court, this cut-oﬀ eﬀect is inequitable.
   194. Therefore, the Court ﬁnds it appropriate to adjust the provisional
equidistance line for the exclusive economic zone and the continental
shelf. In doing so, the Court is mindful of the requirement that delimita-
tion in the exclusive economic zone and on the continental shelf shall
“achieve an equitable solution” in accordance with Articles 74 and 83 of
UNCLOS. The Court recalls that any adjustment eﬀected to remedy an
inequitable cut-oﬀ to the detriment of Nicaragua must not create an
inequitable cut-oﬀ to the detriment of Costa Rica (see Territorial and
Maritime Dispute (Nicaragua v. Colombia), Judgment, I.C.J. Reports
2012 (II), p. 704, para. 216). In the circumstances of the present case,
the Court considers that an appropriate method to abate the cut-oﬀ of
Nicaragua’s coastal projections created by the presence of the Santa Elena
Peninsula is to give half eﬀect to that peninsula. In the view of the Court,
this decision contributes to the achievement of an equitable solution.
   195. The Court recalls that the Nicoya Peninsula is a feature with a
large landmass, corresponding to approximately one-seventh of
Costa Rica’s territory, and with a large population (see paragraph 190
above). The coast of the Nicoya Peninsula accounts for a sizeable portion

83

219     maritime delimitation and land boundary (judgment)

of the coast of Costa Rica in the area to be delimited and, as a conse-
quence, its direction cannot be said to depart from the general direction
of Costa Rica’s coast. The Court has drawn the provisional equidistance
line using Cabo Velas, located on the Nicoya Peninsula, as a base point.
Cabo Velas controls the equidistance line for approximately 80 nauti-
cal miles, from a point located at approximately 120 nautical miles from
the coast of the Parties to the endpoint of the maritime boundary in the
Paciﬁc Ocean (see paragraphs 188-189 above).
   196. In Delimitation of the Maritime Boundary in the Gulf of Maine
Area (Canada/United States of America), the Chamber of the Court
rejected proposals to give less than full eﬀect to certain substantial main-
land features. The Chamber stated that:
      “the Parties have repeatedly charged each other with trying to refash-
      ion nature or geography in the case of this or that feature of the area.
      It is not possible to accept the United States claim that the south-
      westward protrusion of the Nova Scotian peninsula from the Chi-
      gnectou isthmus is an anomaly, a geographical distortion to be treated
      as such, and to be considered an irregular derogation from the general
      south-south-west/north-north-east trend of the eastern seaboard of
      the North American Continent. It is likewise not possible to accept
      Canada’s claim that the existence of so substantial a peninsula as
      Cap[e] Cod may be ignored because it forms a salient on the Massa-
      chusetts coast on the western side of the Gulf of Maine. The Chamber
      must recall that the facts of geography are not the product of human
      action amenable to positive or negative judgment, but the result of
      natural phenomena, so that they can only be taken as they are.”
      (Judgment, I.C.J. Reports 1984, p. 271, para. 37.)


The Nicoya Peninsula is a prominent part of Costa Rica’s mainland and
is comparable to the Nova Scotian Peninsula or to Cape Cod ; therefore,
it cannot be given less than full eﬀect in delimiting the boundary in the
exclusive economic zone and on the continental shelf.

   197. Furthermore, it is well established that, in delimiting maritime
boundaries, the Court cannot disregard the geographical realities of the
case before it. In North Sea Continental Shelf (Federal Republic of Ger-
many/Denmark; Federal Republic of Germany/Netherlands), the Court
stated that:
      “[e]quity does not necessarily imply equality. There can never be any
      question of completely refashioning nature, and equity does not require
      that a State without access to the sea should be allotted an area of
      continental shelf, any more than there could be a question of rendering
      the situation of a State with an extensive coastline similar to that of a
      State with a restricted coastline. Equality is to be reckoned within the

84

220     maritime delimitation and land boundary (judgment)

      same plane, and it is not such natural inequalities as these that equity
      could remedy.” (Judgment, I.C.J. Reports 1969, pp. 49-50, para. 91.)
   198. The Court considers that, in order to achieve an equitable solu-
tion, the provisional equidistance line must be adjusted by giving half
eﬀect to the Santa Elena Peninsula. Since placing base points on the
Nicoya Peninsula does not lead to an inequitable solution, the Court also
ﬁnds that no adjustment is necessary on account of the presence of the
Nicoya Peninsula. The Court is of the view that its decision ensures the
achievement of an equitable solution in accordance with Articles 74
and 83 of UNCLOS.
   199. In order to make this adjustment, the Court has drawn two lines,
one giving full eﬀect and one giving no eﬀect to the Santa Elena Penin-
sula for the exclusive economic zone and the continental shelf (see below,
p. 222, sketch-map No. 20). Both the full eﬀect and the no eﬀect lines
start at the point at which the boundary in the territorial sea terminates
(see paragraph 175 above). The line giving full eﬀect to the Santa Elena
Peninsula corresponds to the provisional equidistance line already drawn
by the Court and described at paragraphs 188-189 above. The line giving
no eﬀect to the Santa Elena Peninsula is obtained by discounting the
Costa Rican base points located on the Santa Elena Peninsula, while
retaining the other base points on Costa Rica’s coast. The Court has then
drawn a line whose course lies midway between the full eﬀect line and the
no eﬀect line, which corresponds to the provisional equidistance line
adjusted to give half eﬀect to the Santa Elena Peninsula.
   200. The Court concludes that the maritime boundary in the exclusive
economic zone and on the continental shelf between Costa Rica and
Nicaragua in the Paciﬁc Ocean follows an equidistance line starting at the
endpoint of the boundary in the territorial sea (point Kx described in
paragraph 175 above), established using the base points mentioned in
paragraphs 186-188 above, and subsequently adjusted as described in
paragraphs 198-199 above. The maritime boundary in the exclusive eco-
nomic zone and on the continental shelf shall therefore follow a series of
geodetic lines connecting the points having the following co-ordinates in
WGS 84 datum:
           Turning point             Latitude north      Longitude west
 Kx (endpoint of the delimitation     11° 05ʹ 49.5ʺ       86° 01ʹ 21.7ʺ
       of the territorial sea)
                 1ʹ                   11° 04ʹ 44.6ʺ       86° 04ʹ 45.2ʺ
                 2ʹ                   11° 04ʹ 42.6ʺ       86° 04ʹ 52.0ʺ
                 3ʹ                   11° 04ʹ 41.0ʺ       86° 04ʹ 58.5ʺ
                 4ʹ                   11° 04ʹ 11.6ʺ       86° 07ʹ 11.4ʺ
                 5ʹ                   11° 00ʹ 25.1ʺ       86° 16ʹ 59.0ʺ
                 6ʹ                   10° 58ʹ 53.3ʺ       86° 20ʹ 37.2ʺ
                 7ʹ                   10° 57ʹ 59.5ʺ       86° 22ʹ 36.3ʺ
                 8ʹ                   10° 57ʹ 30.0ʺ       86° 23ʹ 33.0ʺ


85

221    maritime delimitation and land boundary (judgment)

           Turning point               Latitude north      Longitude west
                 9ʹ                     10° 56ʹ 32.8ʺ       86° 27ʹ 24.2ʺ
                10ʹ                     10° 56ʹ 30.5ʺ       86° 27ʹ 33.0ʺ
                11ʹ                     10° 54ʹ 07.7ʺ       86° 36ʹ 39.6ʺ
                12ʹ                     10° 54ʹ 03.9ʺ       86° 36ʹ 53.4ʺ
                13ʹ                     10° 53ʹ 59.3ʺ       86° 37ʹ 08.7ʺ
                14ʹ                     10° 52ʹ 07.4ʺ       86° 43ʹ 05.5ʺ
                15ʹ                     10° 47ʹ 32.1ʺ       86° 54ʹ 46.9ʺ
                16ʹ                     10° 46ʹ 31.9ʺ       86° 57ʹ 17.5ʺ
                17ʹ                     10° 46ʹ 27.7ʺ       86° 57ʹ 27.6ʺ
                18ʹ                     10° 46ʹ 23.5ʺ       86° 57ʹ 37.2ʺ
                19ʹ                     10° 42ʹ 27.4ʺ       87° 06ʹ 09.7ʺ
                20ʹ                     10° 34ʹ 41.9ʺ       87° 22ʹ 45.7ʺ
                21ʹ                     10° 30ʹ 50.2ʺ       87° 30ʹ 16.1ʺ
                22ʹ                     10° 30ʹ 48.6ʺ       87° 30ʹ 19.2ʺ
                23ʹ                     10° 30ʹ 47.6ʺ       87° 30ʹ 20.9ʺ
                24ʹ                     10° 28ʹ 13.7ʺ       87° 34ʹ 56.4ʺ
   9 (last turning point, same          10° 21ʹ 17.1ʺ       87° 47ʹ 54.5ʺ
 as last turning point on provi-
     sional equidistance line)
From point 9, the adjusted line continues along the geodetic line starting
at an azimuth of 245° 38ʹ 27.4ʹʹ until it reaches the 200-nautical-mile outer
limits of the exclusive economic zones of the Parties (see below, p. 222,
sketch-map No. 20).
   201. Given the complexity of the line described in the previous para-
graph, the Court considers it more appropriate to adopt a simpliﬁed line,
on the basis of the most signiﬁcant turning points on the adjusted equidis-
tance line, which indicate a change in the direction of that line. The result-
ing simpliﬁed line is composed of the points with the following co-ordinates
in WGS 84 datum :
           Turning point               Latitude north      Longitude west
 Kx (endpoint of the delimitation        11° 05ʹ 49.5ʺ      86° 01ʹ 21.7ʺ
       of the territorial sea)
                 L                       11° 04ʹ 11.6ʺ      86° 07ʹ 11.4ʺ
                 M                       11° 00ʹ 25.1ʺ      86° 16ʹ 59.0ʺ
                 N                       10° 57ʹ 30.0ʺ      86° 23ʹ 33.0ʺ
                 O                       10° 54ʹ 03.9ʺ      86° 36ʹ 53.4ʺ
                 P                       10° 52ʹ 07.4ʺ      86° 43ʹ 05.5ʺ
                 Q                       10° 46ʹ 27.7ʺ      86° 57ʹ 27.6ʺ
                 R                       10° 34ʹ 41.9ʺ      87° 22ʹ 45.7ʺ
                  S                      10° 21ʹ 17.1ʺ      87° 47ʹ 54.5ʺ
From point S, the delimitation line continues along the geodetic line
starting at an azimuth of 245° 38ʹ 27.4ʺ until it reaches the 200-nautical-
mile line (see below, p. 223, sketch-map No. 21).


86

222   maritime delimitation and land boundary (judgment)




87

223   maritime delimitation and land boundary (judgment)




88

224    maritime delimitation and land boundary (judgment)

(d) Disproportionality test
   202. The Court now turns to the disproportionality test, which is the
third stage of the methodology for the delimitation of maritime boundar-
ies in the exclusive economic zone and on the continental shelf (see para-
graphs 159-161 above).
   203. The relevant coast of Costa Rica in the Paciﬁc Ocean is 416.4 km
long (see paragraph 181 above), and the relevant coast of Nicaragua in
the Paciﬁc Ocean is 292.7 km long (see paragraph 180 above). The two
relevant coasts stand in a ratio of 1:1.42 in favour of Costa Rica. The
Court ﬁnds that the maritime boundary it established between the Parties
in the Paciﬁc Ocean divides the relevant area (see paragraphs 184-185
above) in such a way that approximately 93,000 sq km of that area apper-
tain to Costa Rica and 71,500 sq km of that area appertain to Nicaragua.
The ratio between the maritime areas found to appertain to the Parties is
1:1.30 in Costa Rica’s favour. The Court considers that, taking into
account all the circumstances of the present case, the maritime boundary
established between Costa Rica and Nicaragua in the Paciﬁc Ocean does
not result in gross disproportionality. Accordingly, the Court ﬁnds that
the delimitation of the maritime boundary for the exclusive economic
zone and the continental shelf (see paragraph 201 above) achieves an
equitable solution in accordance with Articles 74 and 83 of UNCLOS.
   204. Consequently, the delimitation concerning the exclusive economic
zone and the continental shelf between the Parties in the Paciﬁc Ocean
shall follow the line described in paragraph 201 above.

                                       *
                                   *       *

  205. For these reasons,
  The Court,
  (1) By ﬁfteen votes to one,
  Finds that the Republic of Nicaragua’s claim concerning sovereignty
over the northern coast of Isla Portillos is admissible ;
  in favour : President Abraham ; Vice-President Yusuf ; Judges Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja,
    Sebutinde, Bhandari, Gevorgian ; Judges ad hoc Simma, Al-Khasawneh ;


  against : Judge Robinson ;
  (2) By fourteen votes to two,
  Finds that the Republic of Costa Rica has sovereignty over the whole
northern part of Isla Portillos, including its coast up to the point at which
the right bank of the San Juan River reaches the low-water mark of the


89

225   maritime delimitation and land boundary (judgment)




90

226    maritime delimitation and land boundary (judgment)

coast of the Caribbean Sea, with the exception of Harbor Head Lagoon
and the sandbar separating it from the Caribbean Sea, sovereignty over
which appertains to Nicaragua within the boundary deﬁned in para-
graph 73 of the present Judgment ;
  in favour : President Abraham ; Vice-President Yusuf ; Judges Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
    Gaja, Sebutinde, Bhandari, Robinson ; Judge ad hoc Simma ;

  against : Judge Gevorgian ; Judge ad hoc Al-Khasawneh ;
  (3) (a) By fourteen votes to two,
   Finds that, by establishing and maintaining a military camp on
Costa Rican territory, the Republic of Nicaragua has violated the sover-
eignty of the Republic of Costa Rica ;
  in favour : President Abraham ; Vice-President Yusuf ; Judges Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
    Gaja, Sebutinde, Bhandari, Robinson ; Judge ad hoc Simma ;

  against : Judge Gevorgian ; Judge ad hoc Al-Khasawneh ;
      (b) Unanimously,
   Finds that the Republic of Nicaragua must remove its military camp
from Costa Rican territory ;
  (4) Unanimously,
  Decides that the maritime boundary between the Republic of Costa Rica
and the Republic of Nicaragua in the Caribbean Sea shall follow the
course set out in paragraphs 106 and 158 of the present Judgment ;
  (5) Unanimously,
  Decides that the maritime boundary between the Republic of Costa Rica
and the Republic of Nicaragua in the Paciﬁc Ocean shall follow the
course set out in paragraphs 175 and 201 of the present Judgment.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this second day of February, two thousand
and eighteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Costa Rica and the Government of the Republic of Nicaragua,
respectively.

                                           (Signed) Ronny Abraham,
                                                       President.
                                          (Signed) Philippe Couvreur,
                                                        Registrar.


91

227   maritime delimitation and land boundary (judgment)

  Judge Tomka appends a declaration to the Judgment of the Court ;
Judge Xue appends a separate opinion to the Judgment of the Court ;
Judge Sebutinde appends a declaration to the Judgment of the Court ;
Judge Robinson appends a separate opinion to the Judgment of the
Court ; Judge Gevorgian appends a declaration to the Judgment of the
Court ; Judge ad hoc Simma appends a declaration to the Judgment of the
Court ; Judge ad hoc Al-Khasawneh appends a dissenting opinion and a
declaration to the Judgment of the Court.

                                                    (Initialled) R.A.
                                                   (Initialled) Ph.C.




92

